Case 1:19-cv-03619-VSB Document 25-5 Filed 06/18/19 Page 1 of 49




               Exhibit E
                         Case 1:19-cv-03619-VSB Document 25-5 Filed 06/18/19 Page 2 of 49




                       REPORT ON THE ARBITRATION BILL

                                            Chairman
                                   The Rt Hon Lord Justice Saville

                                               February 1996

                                 ———————————————

MEMBERS OF THE COMMITTEE

The Rt Hon. Lord Justice Saville (Chairman)
Professor J. M. Hunter (Deputy Chairman)
Miss C. R. Allen (Secretary)
Mr P. Bovey
Mr A. W. S. Bunch
Mr S. C. Boyd Q.C.
Dr K. G. Chrystie
Lord Dervaird
Mr J. B. Garrett
Professor R. M. Goode C.B.E., Q.C., F.B.A.
Mr B. Harris
Mrs J. Howe
Mrs P. Kirby-Johnson
Mr R. A. MacCrindle Q.C.
Mr A. I. Marriott
Mr K. S. Rokison Q.C.
Mr D. Sarre
Mr J. H. M. Sims
Professor D. R. Thomas
Professor J. Uff Q.C.
Mr V. V. Veeder Q.C.

The DAC has been greatly assisted by the invaluable work done by Mr T. T. Landau of counsel.




                                 ———————————————




                                                                            1
                           Case 1:19-cv-03619-VSB Document 25-5 Filed 06/18/19 Page 3 of 49



CHAPTER 1


INTRODUCTION



   1. In its Report of June 1989, the Departmental Advisory Committee on Arbitration Law (the DAC), under the
   chairmanship of Lord Justice Mustill (now Lord Mustill) recommended against England, Wales and Northern
   Ireland adopting the UNCITRAL Model Law on International Commercial Arbitration. Instead, the DAC
   recommended that there should be a new and improved Arbitration Act for England, Wales and Northern Ireland,
   with the following features (Paragraph 108):

    “(1) It should comprise a statement in statutory form of the more important principles of the English law of
         arbitration, statutory and (to the extent practicable) common law.

    (2) It should be limited to those principles whose existence and effect are uncontroversial.

    (3) It should be set out in a logical order, and expressed in language which is sufficiently clear and free from
        technicalities to be readily comprehensible to the layman.

    (4) It should in general apply to domestic and international arbitrations alike, although there may have to be
        exceptions to take account of treaty obligations.

    (5) It should not be limited to the subject-matter of the Model Law.

    (6) It should embody such of our proposals for legislation as have by then been enacted: see paragraph 100 [of
        the 1989 Report].

    (7) Consideration should be given to ensuring that any such new statute should, so far as possible, have the
        same structure and language as the Model Law, so as to enhance its accessibility to those who are familiar
        with the Model Law.”

   2.    In an Interim Report in April 1995, the DAC stated as follows:

        “The original interpretation of [paragraph 108 of the 1989 Report] led to the draft Bill which was circulated in
        February 1994. Although undoubtedly a highly skilful piece of work, it now appears that this draft Bill did not
        carry into effect what most users in fact wanted. In the light of the responses, the view of the DAC is that a new
        Bill should still be grounded on the objectives set out in [paragraph 108 of the 1989 Report], but that,
        reinterpreted, what is called for is much more along the lines of a restatement of the law, in clear and
        ‘user-friendly’ language, following, as far as possible, the structure and spirit of the Model Law, rather than
        simply a classic exercise in consolidation.”

   3. The DAC’s proposals in the Interim Report led to a new draft Bill which was circulated for public
   consultation in July 1995. This draft was very much the product of a fresh start. Indeed, it will be noted that
   whereas the February 1994 draft had the following long-title:

        “To consolidate, with amendments, the Arbitration Act 1950, the Arbitration Act 1975, the Arbitration Act
        1979 and related enactments”

         this was altered for the July 1995 draft, and now begins:

        “An Act to restate and improve the law relating to arbitration pursuant to an arbitration agreement . . . ”

   4. The DAC remained of the view, for the reasons given in the Mustill Report, that the solution was not the
   wholesale adoption of the Model Law. However, at every stage in preparing a new draft Bill, very close regard
   was paid to the Model Law, and it will be seen that both the structure and the content of the July draft Bill, and the
   final draft, owe much to this model.

   5.    The task of the Committee has been made far easier by the extraordinary quantity and quality of responses we




                                                                                  2
                        Case 1:19-cv-03619-VSB Document 25-5 Filed 06/18/19 Page 4 of 49



   received both to the draft Bill published in February 1994 and to the draft Bill which was published in July 1995.
   A large number of people put substantial time and effort into responding to both drafts and putting forward
   suggestions, and we are very grateful to all of them. Indeed, both these consultation exercises have proved
   invaluable: the former showed that a new approach was required, while the latter showed that our April 1995
   proposals seemed to be on the right track. Both sets of responses also contained carefully considered suggestions,
   many of which have been incorporated in the Bill. It should be emphasized that those suggestions which have not
   been adopted were only put on one side after lengthy consideration.

   6. Among those who responded were a large number of institutions who offer arbitration services (such as the
   ICC) or who provide rules and administration for arbitrations concerning their members (such as the commodity
   associations). Both domestically and internationally institutions such as these play a very significant role in the
   field of arbitration. It seemed to us that the Bill should specifically recognize this, and that it should safeguard
   their spheres of operation. Consequently, there are many references to such institutions in the Bill, and, indeed,
   Clause 74 gives them what we believe to be a necessary degree of immunity from suit.

   7. Given the extremely favourable response, the July 1995 draft was taken forward, with certain modifications,
   to form the basis of the final draft, which is explained in this Report.

   8. As well as containing a guide to the provisions of the final draft, this Report also contains supplementary
   recommendations (in Chapter 6) on certain matters that have come to light since publication of the final draft, and
   since its second reading in the House of Lords.


                                    ———————————————

CHAPTER 2


PART I OF THE BILL



   9. The title to this Part is Arbitration Pursuant to an Arbitration Agreement. It is in this Part that we have
   attempted to restate within a logical structure the basic principles of our law of arbitration, as it relates to
   arbitration under an agreement to adopt this form of dispute resolution. The Bill does not purport to provide an
   exhaustive code on the subject of arbitration. It would simply not be practicable to attempt to codify the huge body
   of case law that has built up over the centuries, and there would be a risk of fossilising the common law (which
   has the great advantage of being able to adapt to changing circumstances) had we attempted to do so. Rather, we
   have sought to include what we consider to be the more important common law principles, whilst preserving all
   others, in so far as they are consistent with the provisions of the Bill (see Clause 81).

   10. A small number of key areas, however, have not been included, precisely because they are unsettled, and
   because they are better left to the common law to evolve. One such example concerns privacy and confidentiality
   in arbitrations, which deserves special mention here.

   11. Privacy and confidentiality have long been assumed as general principles in English commercial arbitration,
   subject to important exceptions. It is only recently that the English courts have been required to examine both the
   legal basis for such principles and the breadth of certain of these exceptions, without seriously questioning the
   existence of the general principles themselves (see e.g. The Eastern Saga [1988] 2 Lloyd’s Rep. 373, 379 (Leggatt
   L.J.); Dolling-Baker v. Merrett [1990] 1 W.L.R. 1205, 1213 (Parker L.J.); Hassneh v. Mew [1993] 2 Lloyd’s Rep.
   243 (Colman J.); Hyundai Engineering v. Active (unreported, 9 March 1994, Phillips J.); Ins Company v. Lloyd’s
   Syndicate [1995] 2 Lloyd’s Rep. 272 (Colman J.); London & Leeds Estates Limited v. Parisbas Limited (No. 2)
   (1995) E.G. 134 (Mance J.)).

   12. In practice, there is also no doubt whatever that users of commercial arbitration in England place much
   importance on privacy and confidentiality as essential features of English arbitration (e.g. see survey of users
   amongst the “Fortune 500” U.S. corporations conducted for the LCIA by the London Business School in 1992).
   Indeed, as Sir Patrick Neill Q.C. stated in his 1995 “Bernstein” Lecture, it would be difficult to conceive of any
   greater threat to the success of English arbitration than the removal of the general principles of confidentiality and




                                                                               3
                     Case 1:19-cv-03619-VSB Document 25-5 Filed 06/18/19 Page 5 of 49



privacy.

13. Last year’s decision of the High Court of Australia in Esso/BHP v. Plowman (see [1995] 11 Arbitration
International 234) reinforced many people’s interest in seeking to codify the relevant English legal principles in
the draft Arbitration Bill. The implied term as the contractual basis for such principles was not in doubt under
English law, and the English Courts were upholding these principles in strong and unequivocal terms. However,
the Australian decision was to the effect that, as a matter of Australian law, this contractual approach was
unsustainable as regards confidentiality. This has troubled users of commercial arbitration far outside Australia.
The first response has been for arbitral institutions to amend their arbitration rules to provide expressly for
confidentiality and privacy. The new WIPO Rules have sought to achieve this and we understand that both the
ICC and the LCIA are currently amending their respective rules to similar effect.

14. In England, the second response was to consider placing these general principles on a firm statutory basis in
the Arbitration Bill. This task was initially undertaken by the DAC mid-1995, and perhaps surprisingly, it soon
proved controversial and difficult.

15. Whilst none could reasonably dispute the desirability of placing these general principles beyond all doubt on a
firm statutory basis, applicable to all English arbitrations within the scope of the Bill (irrespective of the
substantive law applicable to the arbitration agreement), grave difficulties arose over the myriad exceptions to
these principles—which are necessarily required for such a statutory provision. There is of course no statutory
guidance to confidentiality in the UNCITRAL Model Law whatever; and indeed, in a different context, Lord
Mustill has recently warned against an attempt to give in the abstract an accurate exposition of confidentiality at
large (see In re D (Adoption Reports: Confidentiality) [1995] 3 W.L.R. 483, 496D: “To give an accurate
exposition of confidentiality at large would require a much more wide-ranging survey of the law and practice than
has been necessary for a decision on the narrow issue raised by the appeal, and cannot in my opinion safely be
attempted in the abstract”).

16. For English arbitration, the exceptions to confidentiality are manifestly legion and unsettled in part; and
equally, there are important exceptions to privacy (e.g. in The Lena Goldfields Case (1930), the arbitration tribunal
in London opened the hearing to the press (but not the public) in order to defend the proceedings against malicious
charges made by one of the parties, the USSR). As to the former, the award may become public in legal
proceedings under the Arbitration Acts 1950–1979 or abroad under the 1958 New York Convention; the conduct
of the arbitration may also become public if subjected to judicial scrutiny within or without England; and most
importantly, several non-parties have legitimate interests in being informed as to the content of a pending
arbitration, even short of an award: e.g. parent company, insurer, P+I Club, guarantor, partner, beneficiary,
licensor and licensee, debenture-holder, creditors’ committee etc., and of course even the arbitral institution itself
(such as the ICC Court members approving the draft award). Whilst non-parties to the arbitration agreement and
proceedings, none of these are officious strangers to the arbitration. Further, any provisions as to privacy and
confidentiality would have to deal with the duty of a company to make disclosure of, e.g., arbitration proceedings
and actual or potential awards which have an effect on the company’s financial position. The further Australian
decision in Commonwealth of Australia v. Cockatoo Dockyard Pty Ltd (1995) 36 N.S.W.L.R. 662 suggests that
the public interest may also demand transparency as an exception to confidentiality: “Can it be seriously suggested
that [the parties’] private agreement can, endorsed by a procedural direction of an arbitrator, exclude from the
public domain matters of legitimate concern . . . ”, per Kirby J. This decision raises fresh complications,
particularly for statutory corporations. We are of the view that it would be extremely harmful to English
arbitration if any statutory statement of general principles in this area impeded the commercial good-sense of
current practices in English arbitration.

17. Given these exceptions and qualifications, the formulation of any statutory principles would be likely to create
new impediments to the practice of English arbitration and, in particular, to add to English litigation on the issue.
Far from solving a difficulty, the DAC was firmly of the view that it would create new ones. Indeed, even if
acceptable statutory guidelines could be formulated, there would remain the difficulty of fixing and enforcing
sanctions for non-compliance. The position is not wholly satisfactory. However, none doubt at English law the
existence of the general principles of confidentiality and privacy (though there is not unanimity as to their
desirability). Where desirable, institutional rules can stipulate for these general principles, even where the
arbitration agreement is not governed by English law. As to English law itself, whilst the breadth and existence of
certain exceptions remains disputed, these can be resolved by the English courts on a pragmatic case-by-case
basis. In due course, if the whole matter were ever to become judicially resolved, it would remain possible to add a
statutory provision by way of amendment to the Bill. For these reasons, the DAC is of the view that no attempt
should be made to codify English law on the privacy and confidentiality of English arbitration in the Bill. We
would, however, draw attention to our supplementary recommendations on this topic in Chapter 6 below.




                                                                            4
                          Case 1:19-cv-03619-VSB Document 25-5 Filed 06/18/19 Page 6 of 49



Clause 1 General Principles
    18. The DAC was persuaded by the significant number of submissions which called for an introductory clause
    setting out basic principles. This Clause sets out three general principles. The first of these reflects what we
    believe to be the object of arbitration. We have not sought to define arbitration, since this poses difficulties that we
    discussed in our April 1995 Interim Report, and in the end we were not persuaded that an attempted definition
    would serve any useful purpose. We do, however, see value in setting out the object of arbitration. Fairness,
    impartiality and the avoidance of unnecessary delay or expense are all aspects of justice i.e. all requirements of a
    dispute resolution system based on obtaining a binding decision from a third party on the matters at issue. To our
    minds it is useful to stipulate that all the provisions of the Bill must be read with this object of arbitration in mind.

    19. The second principle is that of party autonomy. This reflects the basis of the Model Law and indeed much of
    our own present law. An arbitration under an arbitration agreement is a consensual process. The parties have
    agreed to resolve their disputes by their own chosen means. Unless the public interest otherwise dictates, this has
    two main consequences. Firstly, the parties should be held to their agreement and secondly, it should in the first
    instance be for the parties to decide how their arbitration should be conducted. In some cases, of course, the public
    interest will make inroads on complete party autonomy, in much the same way as there are limitations on freedom
    of contract. Some matters are simply not susceptible of this form of dispute resolution (e.g. certain cases
    concerning status or many family matters) while other considerations (such as consumer protection) may require
    the imposition of different rights and obligations. Again, as appears from the mandatory provisions of the Bill,
    there are some rules that cannot be overridden by parties who have agreed to use arbitration. In general the
    mandatory provisions are there in order to support and assist the arbitral process and the stated object of
    arbitration.

    20. So far as the third principle is concerned this reflects article 5 of the Model Law. This article provides as
    follows:

      “In matters governed by this Law, no court shall intervene except where so provided in this Law.”

    21. As was pointed out in the Mustill Report (pp. 50–52) there would be difficulties in importing this article as it
    stands. However, there is no doubt that our law has been subject to international criticism that the courts intervene
    more than they should in the arbitral process, thereby tending to frustrate the choice the parties have made to use
    arbitration rather than litigation as the means for resolving their disputes.

    22. Nowadays the courts are much less inclined to intervene in the arbitral process than used to be the case. The
    limitation on the right of appeal to the courts from awards brought into effect by the Arbitration Act 1979, and
    changing attitudes generally, have meant that the courts nowadays generally only intervene in order to support
    rather than displace the arbitral process. We are very much in favour of this modern approach and it seems to us
    that it should be enshrined as a principle in the Bill.

Clause 2 Scope of Application of Provisions

    23. International arbitrations can give rise to complex problems in the conflict of laws. A possible solution to
    some of these problems would have been to provide that all arbitrations conducted in England and Wales or in
    Northern Ireland should be subject to the provisions of the Bill, regardless of the parties’ express or implied choice
    of some other system of law. We have not adopted this solution, which appears to us contrary to the basic
    principle that the parties should be free to agree how their disputes should be resolved. There appear to us to be no
    reasons of public policy to prevent the parties conducting an arbitration here under an agreement governed by
    foreign law or in accordance with a foreign procedural law. Clause 4(5) also follows the same basic principle. Of
    course, cases may well arise where considerations of our own concepts of public policy would lead to the refusal
    of the court here to enforce an arbitration award. This, however, is covered by Clause 66(3).

    24. The rules of the conflict of laws as they apply to arbitration are complex, and to some extent still in a state of
    development by the courts. It therefore seems to us inappropriate to attempt to codify the relevant principles,
    beyond the simple statements set out in clause 2(1). Thus, as Clause 2(2) provides, matters referable to the
    arbitration agreement are governed by the law of England and Wales or of Northern Ireland, as the case may be,
    where that is the law applicable to the arbitration agreement, and matters of procedure are governed by that law
    where the seat of the arbitration is in England and Wales or in Northern Ireland: “seat” is defined in Clause 3.
    Beyond that we have not attempted to state the relevant rules of the conflict of laws, nor to embark on the issues of
    characterisation by which they are invoked.




                                                                                  5
                          Case 1:19-cv-03619-VSB Document 25-5 Filed 06/18/19 Page 7 of 49



    25. Subsection (3) concerns the powers of the court to support the arbitration by staying proceedings brought in
    breach of an agreement to arbitrate, by compelling the attendance of witnesses, by granting those forms of interim
    relief which are set out in Clause 44, and by enforcing the award at common law by summary procedure. Such
    powers should obviously be available regardless of whether the seat of the arbitration is in England and Wales or
    in Northern Ireland, and regardless of what law is applicable to the arbitration agreement or the arbitral
    proceedings. Since we have used the expression “whatever the law applicable . . . ”, it follows that Clause 2(3) is
    in no way restricted by Clause 2(1). It will be noted that in extending the power of the court to grant interim relief
    in support of arbitrations to arbitrations having a foreign seat we have given effect to our recommendation that
    section 25 of the Civil Jurisdiction and Judgments Act 1982 should be extended to arbitration proceedings. It
    should be appreciated that Rules of Court will have to be amended to give proper effect to the extension of the
    court’s jurisdiction in Clause 2(3) (i.e. so as to allow service out of the jurisdiction in cases where it is necessary).
    Subsection (4) enables the court to refuse to exercise its power in such cases, where the fact that the arbitration has
    a foreign seat makes it inappropriate to exercise that power.

Clause 3 The Seat of the Arbitration

    26. The definition of “seat of the arbitration” is required by Clause 2, and as part of the definition of “domestic
    arbitration” in Clause 85. The concept of the “seat” as the juridical seat of the arbitration is known to English law
    but may be unfamiliar to some users of arbitration. Usually it will be the place where the arbitration is actually
    conducted: but this is not necessarily so, particularly if different parts of the proceedings are held in different
    countries.

    27. In accordance with the principle of party autonomy, Clause 3 provides that the seat may be designated by the
    parties themselves or in some other manner authorised by them. Failing that it must be determined objectively
    having regard to the parties’ agreement and all other relevant circumstances. English law does not at present
    recognise the concept of an arbitration which has no seat, and we do not recommend that it should do so. The
    powers of the court where the seat is in England and Wales or in Northern Ireland are limited to those necessary to
    carry into effect the principles enshrined in Clause 1. Where the seat is elsewhere, the court’s powers are further
    limited by Clause 2(4). The process of consultation identified no need for an arbitration which was “delocalised”
    to a greater extent than this.

Clause 4 Mandatory and Non-mandatory Provisions

    28. This provision is designed to make clear that the Bill has certain provisions that cannot be overridden by the
    parties; and for ease of reference these are listed in Schedule 1 to the Bill. The Clause also makes clear that the
    other provisions of this Part can be changed or substituted by the parties, and exist as “fall-back” rules that will
    apply if the parties do not make any such change or substitution, or do not provide for the particular matter in
    question. In this way, in the absence of any other contrary agreement, gaps in an arbitration agreement will be
    filled.

    29. Subsection (5). Although we believe that the choice of a foreign law would anyway have the effect set out in
    this provision, it seemed for the sake of clarity to be useful to state this expressly, so as to remind all concerned
    that a choice of a foreign law does amount to an agreement of the parties to which due regard should be paid.

    30. It should be made clear that the phrase “mandatory” is not used in either of the two senses that it is used, for
    example, in Articles 3 and 7 of the Rome Convention (see Goode, Commercial Law (2nd ed.) at 1118): the
    mandatory provisions of Part 1 of the Bill are only mandatory in so far as the provisions of Part 1 apply (i.e. by
    virtue of Clause 2). The mandatory provisions would have no application if Part 1 does not apply.

Clause 5 Agreements to be in Writing

(a) Arbitration Agreements



    31. Article 7 of the Model Law requires the arbitration agreement to be in writing. We have not followed the
    precise wording of this article, for the reasons given in the Mustill Report (p. 52), though we have incorporated
    much of that article in the Bill.

    32. The requirement for the arbitration agreement to be in writing is the position at present under section 32 of the




                                                                                  6
                         Case 1:19-cv-03619-VSB Document 25-5 Filed 06/18/19 Page 8 of 49



    Arbitration Act 1950 and section 7 of the Arbitration Act 1975. If an arbitration agreement is not in writing then it
    is not completely ineffective, since the common law recognises such agreements and is saved by Clause 81(2)(a).

    33. We remain of the view expressed in the Consultative Paper issued with the draft Clauses published in July
    1995, that there should be a requirement for writing. An arbitration agreement has the important effect of
    contracting out of the right to go to the court, i.e. it deprives the parties of that basic right. To our minds an
    agreement of such importance should be in some written form. Furthermore the need for such form should help to
    reduce disputes as to whether or not an arbitration agreement was made and as to its terms.

    34. We have, however, provided a very wide meaning to the words “in writing”. Indeed this meaning is wider
    than that found in the Model Law, but in our view, is consonant with Article II.2 of the English text of the New
    York Convention. The non-exhaustive definition in the English text (“shall include”) may differ in this respect
    from the French and Spanish texts, but the English text is equally authentic under Article XVI of the New York
    Convention itself, and also accords with the Russian authentic text (“rk.xftn”); see also the 1989 Report of the
    Swiss Institute of Comparative Law on Jurisdictional Problems in International Commercial Arbitration (by Adam
    Samuel), at pages 81 to 85. It seems to us that English law as it stands more than justifies this wide meaning; see,
    for example, Zambia Steel v. James Clark [1986] 2 Lloyd’s Rep. 225. In view of rapidly evolving methods of
    recording we have made clear that “writing” includes recording by any means.


(b) Other Agreements



    35. These we have also made subject to a “writing” requirement. Had we not done so, we could envisage disputes
    over whether, for example, something the parties had agreed to during the conduct of the arbitration amounted to a
    variation of the arbitration agreement and required writing, or could be characterised as something else. By
    introducing some formality with respect to all agreements, the possibility of subsequent disputes (e.g. at the
    enforcement stage) is greatly diminished. Indeed it seemed to us that with the extremely broad definition we have
    given to writing, the advantages of requiring some record of what was agreed with regard to any aspect of an
    arbitration outweighed the disadvantages of requiring a specific form for an effective agreement.


(c) Further Points



    36. Subsection 5(3). This is designed to cover, amongst other things, extremely common situations such as
    salvage operations, where parties make an oral agreement which incorporates by reference the terms of a written
    form of agreement (e.g. Lloyd’s Open Form), which contains an arbitration clause. Whilst greatly extending the
    definition of “writing”, the DAC is of the view that given the frequency and importance of such activity, it was
    essential that it be provided for in the Bill. The reference could be to a written agreement containing an arbitration
    clause, or to a set of written arbitration rules, or to an individual written arbitration agreement. This provision
    would also cover agreement by conduct. For example, party A may agree to buy from party B a quantity of goods
    on certain terms and conditions (which include an arbitration clause) which are set out in writing and sent to party
    B, with a request that he sign and return the order form. If, which is by no means uncommon, party B fails to sign
    the order form, or send any document in response to the order, but manufactures and delivers the goods in
    accordance with the contract to party A, who pays for them in accordance with the contract, this could constitute
    an agreement “otherwise than in writing by reference to terms which are in writing . . . ”, and could therefore
    include an effective arbitration agreement. The provision therefore seeks to meet the criticisms that have been
    made of article 7(2) of the Model Law in this regard (see, e.g. the Sixth Goff Lecture, delivered by Neil Kaplan
    Q.C. in Hong Kong in November 1995, (1996) 12 Arb. Int. 35). A written agreement made by reference to
    separate written terms would, of course, be caught by Clause 5(2).

    37. Subsection 5(4). There has been some concern that a writing requirement with respect to every agreement
    might unduly constrain the parties’ freedom and flexibility with respect to, for example, minor matters of
    procedure during a hearing. This subsection seeks to avoid this. An agreement will be evidenced in writing if
    recorded by, amongst others, a third party with the authority of the parties to the agreement. Given that this third
    party could of course be the tribunal, the parties are free during a hearing to make whatever arrangements or
    changes to the agreed procedure they wish, as long as these are recorded by the tribunal. The DAC is of the view
    that this presents no serious hindrance to the parties’ flexibility, and has the merit of reducing the risk of disputes




                                                                                 7
                        Case 1:19-cv-03619-VSB Document 25-5 Filed 06/18/19 Page 9 of 49



   later on as to what exactly was agreed. Clearly, this subsection also has a wider effect, allowing for the recording
   of an oral agreement at any stage.

   38. Subsection 5(5). This provision is based on article 7(2) of the Model Law, but with certain important changes.
   The DAC has been careful to emphasize that for there to be an effective arbitration agreement for the purposes of
   this Part, it is not enough for one party to allege in a written submission that there is an arbitration agreement, in
   circumstances where the other party simply fails to respond at all. If this were enough, an unfair obligation would
   be placed on any party (including a stranger to the proceedings in question) to take the active step of serving a
   written submission in order to deny this allegation. Therefore, in order to satisfy this subsection, there must be a
   failure to deny an allegation by a party who has submitted a response submission.

   39. It has been suggested that the term “written submissions” is too narrow, and that this should be replaced by
   “documents”. The DAC does not agree with this, given that this would include the most informal of letters. It may
   well be unjust, for example, for one party to be able to point to one sentence in one letter in a long exchange with
   another party, in which there is an allegation that there exists an arbitration clause, and where this has not been
   denied.

   40. Reference should also be made to subsection 23(4). Whilst any agreement as to an arbitration must be in
   writing, the DAC is of the view that it is impracticable to impose a writing requirement on an agreement to
   terminate an arbitration. Parties may well simply walk away from proceedings, or allow the proceedings to lapse,
   and it could be extremely unfair if one party were allowed to rely upon an absence of writing at some future stage.
   Where a claimant allows an arbitration to lapse, Clause 41(3) may be utilised.


                                        The Arbitration Agreement

Clause 6 Definition of Arbitration Agreement

   41. The first subsection reflects article 7(1) of the Model Law and provides a more informative definition than
   that in section 32 of the 1950 Act. We have used the word “disputes” but this is defined in Clause 82 as including
   “differences” since there is some authority for the proposition that the latter term is wider than the former; see
   Sykes v. Fine Fare Ltd [1967] 1 Lloyd’s Rep. 53.

   42. The second subsection reflects article 7(2) of the Model Law. In English law there is at present some
   conflicting authority on the question as to what is required for the effective incorporation of an arbitration clause
   by reference. Some of those responding to the July 1995 draft Clauses made critical comments of the views of Sir
   John Megaw in Aughton v. M F Kent Services [1991] 57 B.L.R. 1 (a construction contract case) and suggested that
   we should take the opportunity of making clear that the law was as stated in the charterparty cases and as
   summarised by Ralph Gibson L.J. in Aughton. (Similar disquiet has been expressed about decisions following
   Aughton, such as Ben Barrett v. Henry Boot Management Ltd [1995] Constr. Ind. Law Letter 1026). It seemed to
   us, however, that although we are of the view that the approach of Ralph Gibson L.J. should prevail in all cases,
   this was really a matter for the court to decide. The wording we have used certainly leaves room for the adoption
   of the charterparty rules in all cases, since it refers to references to a document containing an arbitration clause as
   well as a reference to the arbitration clause itself. Thus the wording is not confined to cases where there is specific
   reference to the arbitration clause, which Sir John Megaw (but not Ralph Gibson L.J.) considered was a
   requirement for effective incorporation by reference.

Clause 7 Separability of Arbitration Agreement

   43. This Clause sets out the principle of separability which is already part of English law (see Harbour Assurance
   v. Kansa [1993] Q.B. 701), which is also to be found in article 16(1) of the Model Law, and which is regarded
   internationally as highly desirable. However, it seems to us that the doctrine of separability is quite distinct from
   the question of the degree to which the tribunal is entitled to rule on its own jurisdiction, so that, unlike the Model
   Law, we have dealt with the latter elsewhere in the Bill (Clause 30).

   44. In the draft Clauses published in July 1995 we inserted a provision to make clear that the doctrine of
   separability did not affect the question whether an assignment of rights under the substantive agreement carried
   with it the right or obligation to submit to arbitration in accordance with the arbitration agreement. This is now
   omitted as being unnecessary, since we have re-drafted subsection (1) in order to follow the relevant part of article
   16 of the Model Law more closely, and to make clear that the doctrine of separability is confined to the effect of
   invalidity etc of the main contract on the arbitration agreement, rather than being, as it was in the July 1995 draft,




                                                                                8
                           Case 1:19-cv-03619-VSB Document 25-5 Filed 06/18/19 Page 10 of 49



       a free-standing principle. Similarly, in being so restricted, this Clause is not intended to have any impact on the
       incorporation of an arbitration clause from one document or contract into another (which is addressed in Clause
       6(2)).

       45. A number of those responding to our drafts expressed the wish for the Bill to lay down rules relating to
       assignment, e.g. that the assignment of rights under the substantive agreement should be subject to any right or
       obligation to submit to arbitration in accordance with the arbitration agreement unless either of these agreements
       provided otherwise. Indeed we included such a provision in the illustrative draft published in April 1995.
       However, on further consideration, we concluded that it would not be appropriate to seek to lay down any such
       rules.

       46. There were two principal reasons for reaching this view.

  i.      In the first place, under English law the assignability of a contractual right is governed by the proper law of
          that right, while the effectiveness of the assignment is governed by the proper law of the assignment. However,
          where the law governing the substantive agreement (or the arbitration agreement) is not English law, different
          rules may well apply and there is an added problem in that those rules (under the foreign law in question) may
          be categorised as either substantive or procedural in nature. The Bill would therefore have to address such
          problems whilst simultaneously not interfering with substantive rights and obligations. We were not persuaded
          that it would be either practicable or of any real use to attempt to devise general rules which would deal
          satisfactorily with this matter.
  ii.     In the second place, English law distinguishes between legal and equitable assignments, so that any rules we
          devised would have to take this into account. In our view, an attempt to devise rules relating to assignments
          where no foreign law elements are involved is more the subject of reform of the law of assignment generally
          than of a Bill relating exclusively to arbitration.

       47. Finally, it should be noted that the substantive agreement of which the arbitration agreement forms part need
       not itself be in writing for the Bill to apply, provided of course that the arbitration agreement itself is in writing.
       This should be clarified as we suggest in our supplementary recommendations in Chapter 6 below.

Clause 8 Whether Agreement discharged by Death of a Party

       48. This Clause sets out the present statutory position. The common law was that an arbitration agreement was
       discharged by the death of a party. That rule was altered by the Arbitration Act 1934 as re-enacted by section 2 of
       the Arbitration Act 1950. We have avoided using the technical expression “right of action” which is to be found in
       section 2(3) of the 1950 Act and which could perhaps give rise to problems for the reasons given in the
       consultative paper published with the draft Clauses in July 1995. In line with party autonomy, we have provided
       that the parties can agree that death shall have the effect of discharging the arbitration agreement.

       49. This Clause deals only with the arbitration agreement. The effect of the death of a party on the appointment of
       an arbitrator (also to be found in section 2 of the 1950 Act) is now dealt with in that part of the Bill concerned with
       the arbitral tribunal (see Clause 26(2)).


                                              Stay of Legal Proceedings

Clause 9 Stay of Legal Proceedings
       50. We have proposed a number of changes to the present statutory position (section 4(1) of the 1950 Act and
       section 1 of the 1975 Act), having in mind article 8 of the Model Law, our treaty obligations, and other
       considerations.

       51. We have made it clear that a stay can be sought of a counterclaim as well as a claim. The existing legislation
       could be said not to cover counterclaims, since it required the party seeking a stay first to enter an “appearance”
       which a defendant to counterclaim could not do. Indeed, “appearance” is no longer the appropriate expression in
       the High Court in any event, and never was the appropriate expression in the county court. We have also made
       clear that an application can be made to stay part of legal proceedings, where other parts are not subject to an
       agreement to arbitrate.

       52. Further, the Clause provides that an application is only to be made by a party against whom legal proceedings




                                                                                    9
                        Case 1:19-cv-03619-VSB Document 25-5 Filed 06/18/19 Page 11 of 49



    are brought (as opposed to any other party).

    53. We have provided that an application may be made for a stay even where the matter cannot be referred to
    arbitration immediately, because the parties have agreed first to use other dispute resolution procedures. This
    reflects dicta of Lord Mustill Channel Tunnel v. Balfour Beatty [1993] A.C. 334.

    54. In this Clause we have made a stay mandatory unless the court is satisfied that the arbitration agreement is
    null and void, inoperative, or incapable of being performed. This is the language of the Model Law and of course
    of the New York Convention on the Recognition and Enforcement of Foreign Arbitral Awards, presently to be
    found in the Arbitration Act 1975.

    55. The Arbitration Act 1975 contained a further ground for refusing a stay, namely where the Court was satisfied
    that “there was not in fact any dispute between the parties with regard to the matter agreed to be referred”. These
    words do not appear in the New York Convention and in our view are confusing and unnecessary, for the reasons
    given in Hayter v. Nelson [1990] 2 Lloyd’s Rep. 265.

    56. In Part II of the Bill these provisions are altered in cases of “domestic arbitration agreements” as there
    defined.

    57. We have included a provision (subsection (5)) that where the court refuses to stay the legal proceedings, any
    term making an award a condition precedent to the bringing of legal proceedings (known as a Scott v. Avery
    clause) will cease to have effect. This avoids a situation where the arbitration clause is unworkable, yet no legal
    proceedings can be successfully brought. Whilst one respondent suggested that this may go too far, it appears to be
    a matter of basic justice that a situation in which a party can neither arbitrate nor litigate must be avoided.

Clause 10     Reference of Interpleader Issue to Arbitration

    58. This Clause is based on section 5 of the 1950 Act. We have however taken the opportunity of making a stay
    mandatory so as to comply with the New York Convention, as well as trying to express the provision in simpler,
    clearer terms. The Clause is required because “interpleader” arises where one party claiming no right himself in
    the subject matter, is facing conflicting claims from other parties and does not know to which of them he should
    account. English law allows such a party to bring those in contention before the court which may order the latter to
    fight out the question between themselves. If they have agreed to arbitrate the matter then Clause 9 would not
    itself operate, since the party seeking interpleader relief would not be making a claim which he had agreed to
    arbitrate.

    59. We have not defined “interpleader”, although some suggested that we should, given that this is a legal term of
    art, which goes far beyond arbitration contexts.

Clause 11     Retention of Security where Admiralty Proceedings Stayed

    60. This Clause is not intended to do more than re-enact the present statutory position as found in section 26 of
    the Civil Jurisdiction and Judgments Act 1982.

    61. Clauses 9 to 11 are, of course, mandatory.


                                Commencement of Arbitral Proceedings

Clause 12 Power of Court to Extend Time for Beginning Arbitral Proceedings, etc.

    62. We have proposed a number of changes to the existing law.

    63. The major change concerns the test that the court must apply before extending the time.

    64. The power of the court to extend a contractual time limit which would otherwise bar the claim first appeared
    in our law in section 16(6) of the Arbitration Act 1934, which was re-enacted in section 27 of the Arbitration Act
    1950.

    65. From paragraph 33 of the Report of the MacKinnon Committee presented to Parliament in March 1927 it can




                                                                              10
                         Case 1:19-cv-03619-VSB Document 25-5 Filed 06/18/19 Page 12 of 49



     be seen that the reason for suggesting that the court should have power to extend the time was that the vast
     majority of submissions to arbitration are contained in printed forms of contract, which cannot be carefully
     examined in the transaction of business and alteration of which it would be difficult for most people to secure. The
     Committee concluded that it might be sound policy to create a power to modify unconscionable provisions as
     regards common forms of submission in printed forms. It is also clear from paragraph 34 of the Report that the
     Committee had in mind cases where the time limit was very short, i.e. measured in days. The Committee
     suggested that the test should be whether the time limit created an “unreasonable hardship”.

     66. As can be seen from the Notes on Clauses to the 1934 Act, it was later felt that since the justification for
     giving the power was presumably either ignorance of the existence of the provision in the contract, or the
     acceptance of the provision through undue pressure by the other party, which could be the case whether or not the
     contract was in a common form, the power should not be limited to such forms.

     67. Section 27 of the 1950 Act, with its test of undue hardship, seems to many to have been interpreted by the
     courts in a way hardly envisaged by those who suggested the power in the first place. Indeed that interpretation
     seems to have changed over the years: see the discussion in Mustill and Boyd, Commercial Arbitration (2nd ed.),
     pp. 201–215. Some responses indicated dissatisfaction with the way the Courts were using Clause 27 to interfere
     with the bargain that the parties had made. The present legal position would seem to owe much to a time, now
     some 20 years ago, when the courts were flirting with the idea that they enjoyed some general power of
     supervisory jurisdiction over arbitrations.

     68. The justification for time limits is that they enable commercial concerns (and indeed others) to draw a line
     beneath transactions at a much earlier stage than ordinary limitation provisions would allow. It should be
     mentioned, however, that other responses suggested that the position presently reached by the courts should be
     maintained.

     69. The present Committee re-examined section 27 in the light of the underlying philosophy of the Bill, namely
     that of party autonomy. This underlying philosophy seems to have been generally welcomed in this country and
     abroad and of course it fits with the general international understanding of arbitration. Party autonomy means,
     among other things, that any power given to the court to override the bargain that the parties have made must be
     fully justified. The idea that the court has some general supervisory jurisdiction over arbitrations has been
     abandoned.

     70. It seemed to us in today’s climate that there were three cases where the power could be justified in the context
     of agreed time limits to bring a claim. These are, firstly, where the circumstances are such as were outside the
     reasonable contemplation of the parties when they agreed the provision in question and that it would be fair to
     extend the time, secondly, where the conduct of one party made it unjust to hold the other to the time limit, and
     thirdly, where the respective bargaining position of the parties was such that it would again be unfair to hold one
     of them to the time limit.

     71. The third of these cases seems to us to reflect the thinking of the MacKinnon Committee, while the other two
     have developed through the courts’ interpretation of section 27. However this third category is really an aspect of
     what nowadays would be called “consumer protection”. This part of the Bill is not concerned with consumer
     protection, for which provision is made elsewhere and in respect of which there is a growing body of European
     law.

     72. In these circumstances it seemed to us to be appropriate to set out in this part of the Bill the first and second of
     the cases we have described. Apart from anything else, this will give the courts the opportunity to reconsider how
     to proceed in the light of the philosophy underlying the Bill as a whole, namely that of party autonomy. As the
     MacKinnon Committee itself intimated, great care must be taken before interfering with the bargain that the
     parties have made.

     73. It was suggested to the DAC that the principal matter to be taken into account by the court should be the
     length of the contractual period in question. The DAC is of the view that this is only one of several relevant
     matters, another factor being, for example, the contemplation of the parties. For this reason, the DAC concluded
     that a simple test of “substantial injustice”, without more, would not suffice.

     74. There are some other changes.

i.      Firstly, Clause 12(1)(b) contains a reference to other dispute resolution procedures. We understand that there is
        an increasing use of provisions which call for mediation and other alternative dispute resolution procedures to




                                                                                 11
                          Case 1:19-cv-03619-VSB Document 25-5 Filed 06/18/19 Page 13 of 49



         precede recourse to arbitration, so that we thought it proper to add this to the other step covered by the Clause,
         namely to begin arbitral proceedings. We do not intend to widen the scope of the Clause beyond this, so that
         unless the step in question is one of the two kinds described, the Clause will not operate. Thus this represents
         only a small but we think logical extension to the present law.
  ii.    Secondly, it is made a pre-condition that the party concerned first exhausts any available arbitral process for
         obtaining an extension of time. In the view of the Committee it would be a rare case indeed where the court
         extended the time in circumstances where there was such a process which had not resulted in an extension, for
         it would in the ordinary case be difficult if not impossible to persuade the court that it would be just to extend
         the time or unjust not to do so, where by an arbitral process to which ex hypothesi the applying party had
         agreed, the opposite conclusion had been reached.
  iii.   Thirdly, we have made any appeal from a decision of the court under this Clause subject to the leave of that
         court. It seems to us that there should be this limitation, and that in the absence of some important question of
         principle, leave should not generally be granted. We take the same view in respect of the other cases in the Bill
         where we propose that an appeal requires the leave of the court.
  iv.    Fourthly, whereas the existing statutory provision refers to terms of an agreement that provide that claims shall
         be “barred”, this has been extended to read “barred, or the claimant’s right extinguished”.

    75. For obvious reasons, this Clause is mandatory.

Clauses 13 and 14             Application of Limitation Acts and Commencement of Arbitral
Proceedings
    76. The first of these provisions is designed to restate the present law. The reference to the Foreign Limitation
    Periods Act 1984 avoids (subject to the provisions of that Act) the imposition of an English limitation period
    where an applicable foreign law imposes a different period. The second provision reflects to a degree article 21 of
    the Model Law, but sets out the various cases, including one not presently covered by the law. It will be noted that
    we have used the word “matter” rather than the word “disputes”. This is to reflect the fact that a dispute is not the
    same as a claim; cf. Mustill and Boyd, op.cit. at p. 29 and Commission for the New Towns v. Crudens (1995)
    C.I.L.L. 1035. The neutral word “matter” will cover both, so that an arbitration clause which refers to claims will
    be covered as well as one which refers to disputes.

    77. Clause 13 is a mandatory provision.


                                              The Arbitral Tribunal

Clause 15      The Arbitral Tribunal

    78. Article 10(1) of the Model Law provides that the parties are free to determine the number of arbitrators. We
    have included a like provision.

    79. Article 10(2) of the Model Law stipulates that failing such determination, the number of arbitrators shall be
    three. This we have not adopted, preferring the existing English rule that in the absence of agreement the default
    number shall be one. The employment of three arbitrators is likely to be three times the cost of employing one, and
    it seems right that this extra burden should be available if the parties so choose, but not imposed on them. The
    provision for a sole arbitrator also accords both with common practice in this country, and the balance of
    responses the DAC received. The Model Law default does not, of course, cater for the situation where there are
    more than two parties to the arbitration.

Clause 16 Procedure for the Appointment of Arbitrators

    80. Again we have had the Model Law (article 11) very much in mind in drafting these provisions, though we
    have attempted to cater for more cases and also for the fact that under our law, there can be either an umpire or a
    chairman. We should note that this has caused some confusion abroad, particularly in the United States, where
    what we would describe as a “chairman” is called an “umpire”. In Clauses 20 and 21 we set out the differences
    between these two which (in the absence of agreement between the parties) is the present position under English
    law.




                                                                                12
                        Case 1:19-cv-03619-VSB Document 25-5 Filed 06/18/19 Page 14 of 49



    81. The time limits we have imposed for appointments we consider to be fair and reasonable. They can be
    extended by the Court under Clause 79, but the power of the court in this regard is limited as set out in that Clause.
    In the ordinary case we would not expect the court to allow a departure from the Clause 16 time limits.

    82. It might be noted that periods of 28 days, rather than 30 days (as in the Model Law) have been used
    throughout the Bill, in order to reduce the likelihood of a deadline expiring on a weekend.

Clause 17 Power in Case of Default to Appoint Sole Arbitrator

    83. This Clause is intended to replace the present rules concerning the appointment of a sole arbitrator where the
    other party is in default (section 7(b) of the 1950 Act). It only applies to a two party case. We have stipulated that
    the party in default must not only appoint his arbitrator within the specified period but also inform the other party
    that he has done so. This in our view is a significant improvement on the present law, where the defaulting party
    was under no obligation to say that he had made an appointment. This was calculated to cause unnecessary delay,
    confusion and expense.

    84. Some of those responding objected to this Clause. The DAC, however, remains of the view that this provision
    is an example of the Court supporting the arbitral process, and reducing the opportunities available for a
    recalcitrant party. The DAC is advised that section 7(b) of the 1950 Act is used a great deal, and that its very
    existence constitutes a deterrent to those contemplating dilatory tactics. The alternative would be to simply
    provide for recourse to court. This would be overly burdensome in most cases, and is available, in any event,
    under the provisions of the Bill.

    85. It has been suggested that the Bill should set out grounds upon which the court should exercise its discretion
    in Clause 17(3). The DAC is of the view, however, that this is best left for the courts to develop, given the specific
    circumstances of each case, and in the light of the overall philosophy of the Bill.

    86. One respondent queried the use of the word “refuses” in Clause 17(1). The advantage of this is that if a party
    does actually refuse to appoint an arbitrator, rather than simply failing to do so, the non-defaulting party need not
    wait for the expiration of the relevant time period within which the defaulting party may make such an
    appointment, but could use the mechanism in Clause 17 straight away.

Clause 18 Failure of Appointment Procedure
    87. Again we have had the Model Law in mind when drafting this provision, The starting point is any agreement
    the parties may have made to deal with a failure of the appointment procedure. In the absence of any such
    agreement, the court is given the power to make appointments. This is a classic case of the court supporting and
    helping to carry through the arbitration process.

    88. It will be noted that we have given the court power to revoke any appointments already made. This is to cover
    the case where unless the court took this step it might be suggested thereafter that the parties had not been fairly
    treated, since one had his own choice arbitrator while the other had an arbitrator imposed on him by the court in
    circumstances that were no fault of his own. This situation in fact arose in France in the Dutco case, where an
    award was invalidated for this reason.

    89. The Model Law stipulates that there shall be no appeal from a decision of the court. We have not gone as far
    as this, since there may well be questions of important general principle which would benefit from authoritative
    appellate guidance.

Clause 19     Court to have regard to Agreed Qualifications
    90. This comes from article 11(5) of the Model Law, which itself seeks to preserve as much of the parties’
    agreement as possible.

Clauses 20 and 21        Chairman and Umpire
    91. The parties are, of course, free to make what arrangements they like about the functions and powers of
    Chairmen or Umpires. We have set out what we believe to be the position under English law in the absence of any
    such agreement. As we understand the current position, in the absence of an agreement between the parties, an
    umpire can neither take part nor attend an arbitration until the arbitrators have disagreed.




                                                                               13
                        Case 1:19-cv-03619-VSB Document 25-5 Filed 06/18/19 Page 15 of 49



   92. A cause of delay and expense often exists under our umpire system where the umpire does not attend the
   proceedings and it is only at an advanced stage (when the arbitrators disagree) that he takes over, for much that
   has gone on may have to be repeated before him. Equally, the time and expense of an umpire may be wasted if he
   attends but the arbitrators are able to agree on everything. We have decided that it would be preferable to stipulate
   that (in the absence of agreement between the parties) the umpire should attend the proceedings (as opposed to
   taking part in the proceedings) and be supplied with the same documents and materials as the other arbitrators. We
   hope, however, that common sense will prevail and that the parties will make specific agreement over this
   question, tailored to the circumstances of the particular case.

   93. Subsection 21(4) caused some concern amongst a few respondents, but this subsection simply reflects what is
   understood to be the current position.

   94. We should record that we considered whether the peculiarly English concept of an umpire should be swept
   away in favour of the more generally used chaired tribunal. As we have pointed out above, in the United States
   what we would describe as a chairman is called an umpire. In the end we decided not to recommend this, and to
   continue to provide default provisions for those who wanted to continue to use this form of arbitral tribunal.

Clause 22    Decision-making where no Chairman or Umpire

   95. We decided to include this situation for the sake of completeness, though the default provision can only work
   if there is unanimity or a majority. If there is neither, then it would appear that the arbitration agreement cannot
   operate, unless the parties can agree, or have agreed, what is to happen.

Clause 23    Revocation of Arbitrator’s Authority

   96. Statutory provisions making it impossible unilaterally to revoke the authority of an arbitrator have existed
   since 1833. The present Clause is designed to reflect the current position, save that we have imposed a writing
   requirement and thought it helpful to make express reference to arbitral institutions etc. These of course only have
   such powers as the parties have agreed they shall have, so that strictly this provision is not necessary, but we
   consider that an express reference makes for clarity.

   97. Some of those responding suggested that the parties’ right to agree to revoke an arbitral appointment should
   be limited (e.g. that court approval should be required in every case). The DAC has not adopted these suggestions
   since any tribunal is properly regarded as the parties’ tribunal and to do so would derogate from the principle of
   party autonomy.

   98. It will be seen that various terms are used in the Bill with respect to the termination of an arbitral appointment,
   such as “removal” and “revocation of authority”. Different terms have been adopted simply as a matter of correct
   English usage. The difference in terms is not intended to be of any legal significance.

   99. Subsection 23(4). Whilst any agreement as to an arbitration must be in writing, as defined earlier, the DAC is
   of the view that it is impracticable to impose a writing requirement on an agreement to terminate an arbitration.
   Parties may well simply walk away from proceedings, or allow the proceedings to lapse, and it could be extremely
   unfair if one party were allowed to rely upon an absence of writing at some future stage. Where a Claimant allows
   an arbitration to lapse, Clause 41(3) may be utilised.

Clause 24 Power of Court to Remove Arbitrator

   100.We have set out the cases where the court can remove an arbitrator.

   101.The Model Law (article 12) specifies justifiable doubts as to the independence (as well as impartiality) of an
   arbitrator as grounds for his removal. We have considered this carefully, but despite efforts to do so, no-one has
   persuaded us that, in consensual arbitrations, this is either required or desirable. It seems to us that lack of
   independence, unless it gives rise to justifiable doubts about the impartiality of the arbitrator, is of no significance.
   The latter is, of course, the first of our grounds for removal. If lack of independence were to be included, then this
   could only be justified if it covered cases where the lack of independence did not give rise to justifiable doubts
   about impartiality, for otherwise there would be no point including lack of independence as a separate ground.

   102.We can see no good reason for including “non-partiality” lack of independence as a ground for removal and
   good reasons for not doing so. We do not follow what is meant to be covered by a lack of independence which




                                                                                14
                       Case 1:19-cv-03619-VSB Document 25-5 Filed 06/18/19 Page 16 of 49



   does not lead to the appearance of partiality. Furthermore, the inclusion of independence would give rise to
   endless arguments, as it has, for example, in Sweden and the United States, where almost any connection
   (however remote) has been put forward to challenge the “independence” of an arbitrator. For example, it is often
   the case that one member of a barristers’ Chambers appears as counsel before an arbitrator who comes from the
   same Chambers. Is that to be regarded, without more, as a lack of independence justifying the removal of the
   arbitrator? We are quite certain that this would not be the case in English law. Indeed the Chairman has so decided
   in a case in Chambers in the Commercial Court. We would also draw attention to the article “Barristers’
   Independence and Disclosure” by Kendall in (1992) 8 Arb. Int. 287. We would further note in passing that even
   the oath taken by those appointed to the International Court of Justice; and indeed to our own High Court, refers
   only to impartiality.

   103.Further, there may well be situations in which parties desire their arbitrators to have familiarity with a specific
   field, rather than being entirely independent.

   104.We should emphasise that we intend to lose nothing of significance by omitting reference to independence.
   Lack of this quality may well give rise to justifiable doubts about impartiality, which is covered, but if it does not,
   then we cannot at present see anything of significance that we have omitted by not using this term.

   105.We have included, as grounds for removal, the refusal or failure of an arbitrator properly to conduct the
   proceedings, as well as failing to use all reasonable despatch in conducting the proceedings or making an award,
   where the result has caused or will cause substantial injustice to the applicant. We trust that the courts will not
   allow the first of these matters to be abused by those intent on disrupting the arbitral process. To this end we have
   included a provision allowing the tribunal to continue while an application is made. There is also Clause 73 which
   effectively requires a party to “put up or shut up” if a challenge is to be made.

   106.We have every confidence that the courts will carry through the intent of this part of the Bill, which is that it
   should only be available where the conduct of the arbitrator is such as to go so beyond anything that could
   reasonably be defended that substantial injustice has resulted or will result. The provision is not intended to allow
   the court to substitute its own view as to how the arbitral proceedings should be conducted. Thus the choice by an
   arbitrator of a particular procedure, unless it breaches the duty laid on arbitrators by Clause 33, should on no view
   justify the removal of an arbitrator, even if the court would not itself have adopted that procedure. In short, this
   ground only exists to cover what we hope will be the very rare case where an arbitrator so conducts the
   proceedings that it can fairly be said that instead of carrying through the object of arbitration as stated in the Bill,
   he is in effect frustrating that object. Only if the court confines itself in this way can this power of removal be
   justified as a measure supporting rather than subverting the arbitral process.

   107.We have also made the exhaustion of any arbitral process for challenging an arbitrator a pre-condition to the
   right to apply to the court. Again it will be a very rare case indeed where the court will remove an arbitrator
   notwithstanding that that process has reached a different conclusion.

   108.If an arbitrator is removed by the court, we have given the court power to make orders in respect of his
   remuneration. We would expect this power to be exercised where the behaviour of the arbitrator is inexcusable to
   the extent that this should be marked by depriving him of all or some of his fees and expenses. This subsection is
   also the subject of a supplementary recommendation in Chapter 6 below.

   109.As a matter of justice, we have stipulated that an arbitrator is entitled to be heard on any application for his
   removal.

   110.This is a mandatory provision. It seems to us that an agreement to contract out of the cases we specify would
   really be tantamount to an agreement to a dispute resolution procedure that is contrary to the basic principles set
   out in Clause 1.

Clause 25    Resignation of Arbitrator

   111.In theory it could be said that an arbitrator cannot unilaterally resign if this conflicts with the express or
   implied terms of his engagement. However, as a matter of practical politics an arbitrator who refuses to go on
   cannot be made to do so, though of course he may incur a liability for breach of his agreement to act.

   112.In this Clause we have given an arbitrator who resigns the right to go to the court to seek relief from any
   liability incurred through resigning and to make orders relating to his remuneration and expenses, unless the
   consequences of resignation have been agreed with the parties (e.g. by virtue of having adopted institutional




                                                                               15
                           Case 1:19-cv-03619-VSB Document 25-5 Filed 06/18/19 Page 17 of 49



       rules).

       113.We have chosen the words of subsection (1) with care so that the agreement referred to is confined to an
       agreement as to the consequences of resignation. A simple agreement not to resign (or only to resign in certain
       circumstances) with no agreement as to what will happen if this promise is broken is not within the subsection.
       This has to be so since otherwise (by virtue of subsection (2)), subsections (3) and (4) would never or hardly ever
       operate, for the arbitrator will not be under any liability or at risk as to his fees or expenses unless he is in breach
       by resigning.

       114.In the July draft we suggested a provision which would have entitled the court to grant relief in all
       circumstances including those where the arbitrator had made an agreement as to the consequences of his
       resignation. However, as the result of a response that we received we have concluded that where the parties have
       agreed with an arbitrator on the consequences it would be wrong to give the court a power to adjust the position.

       115.The reason we propose this is that circumstances may well arise in which it would be just to grant such relief
       to a resigning arbitrator. For example, the arbitrator may (reasonably) not be prepared to adopt a procedure agreed
       by the parties (i.e. under Clause 34) during the course of an arbitration, taking the view that his duty under Clause
       33 conflicts with their suggestions (the relationship between the duty of arbitrators in Clause 33 and the freedom
       of the parties in Clause 34, is discussed in more detail below). Again, an arbitration may drag on for far longer
       than could reasonably have been expected when the appointment was accepted, resulting in an unfair burden on
       the arbitrator. In circumstances where the court was persuaded that it was reasonable for the arbitrator to resign, it
       seems only right that the court should be able to grant appropriate relief.

Clause 26        Death of Arbitrator or Person Appointing Him

       116.This Clause complements Clause 8 and is included for the same reason. Clause 26(1) is mandatory—it is
       difficult to see how parties could agree otherwise.

Clause 27 Filling of Vacancy, etc.

       117.This Clause reflects article 15 of the Model Law, but also deals with certain other important ancillary matters.
       It should be noted that we do not propose to re-enact the power given to the court under section 25 of the
       Arbitration Act 1950 to fill a vacancy created by its removal of an arbitrator. It seems to us that (in the absence of
       agreement between the parties) it is preferable for the original appointment procedure to be used, for otherwise (as
       in the Dutco case mentioned above) it might be argued that the parties were not being treated equally.

       118.We have given the tribunal the right (when reconstituted) to determine to what extent the previous
       proceedings should stand, though we have also made clear that this does not affect any right a party may have to
       challenge what has happened.

       119.Further, we have provided in Clause 27(5) that the fact of an arbitrator ceasing to hold office will not affect
       any appointment made by him (whether alone or jointly) of another arbitrator, unless the parties have otherwise
       agreed pursuant to Clause 27(1)(c).

Clause 28        Joint and Several Liability of Parties to Arbitrators for Fees and Expenses

       120.Arbitration proceedings necessarily involve the incurring of expenditure. The arbitrators have to be paid, and
       the parties incur expense in presenting their cases to the tribunal. The issue of costs involves at least three quite
       discrete elements:

  i.      As a matter of general contract law, arbitrators, experts, institutions and any other payees whatsoever are
          entitled to be paid what has been agreed with them by any of the parties. Therefore, for example, if a party
          appoints an arbitrator for an agreed fee, as a matter of general contract law (rather than anything in this Bill),
          that arbitrator is entitled to that fee.
  ii.     It is generally accepted that all parties are jointly and severally liable for the fees of an arbitrator. This is an
          issue as to the entitlement of arbitrators, and as such is quite distinct from the third element.
  iii.    As in court litigation, when one party is successful, that party should normally recover at least a proportion of
          his costs. This issue, being where the burden of costs should lie, is an issue as between the parties.




                                                                                   16
                     Case 1:19-cv-03619-VSB Document 25-5 Filed 06/18/19 Page 18 of 49



121.The Bill contains provisions as to costs and fees in two separate parts: the joint and several liability owed by
the parties to the arbitrators (the second element) is addressed in this clause, whilst the third element (i.e. the
responsibility for costs as between the parties) is addressed in Clauses 59–65. The first element, being a matter of
general contract law, is not specifically addressed by either set of provisions, but is preserved in both. It is
extremely important to distinguish between these provisions.

122.Clause 28 is concerned with the rights of the arbitrators in respect of fees and expenses. As subsection (5)
makes clear, and as explained above, this provision is not concerned with which of the parties should (as between
themselves) bear these costs as the result of the arbitration, which is dealt with later in the Bill, nor with any
contractual right an arbitrator may have in respect of fees and expenses.

123.As we understand the present law, the parties are jointly and severally liable to the arbitrator for his fees and
expenses. The present position seems to be that if these are agreed by one party, the other party becomes liable,
even if he played no part in making that agreement; and circumstances may arise in which that party is unable to
obtain a reduction of the amount by taxation. It seems to us that whilst arbitrators should be protected by this joint
and several liability of the parties, a potentially unfair result must be avoided: a party who never agreed to the
appointment by another party of an exceptionally expensive arbitrator should not be held jointly and severally
liable for that arbitrator’s exceptional fees. To this end, we have stipulated, in Clause 28(1), that a party’s joint and
several liability to an arbitrator only extends to “reasonable fees”. Of course, if a party has agreed an exceptional
fee with an arbitrator, that party may still be pursued by that arbitrator, under general contract law, which is
preserved in Clause 28(5).

124.We have proposed a mechanism to allow a party to go to the court if any question arises as to the
reasonableness of the arbitrator’s charges. The court is empowered to adjust fees and expenses even after they
have been paid, since circumstances may well arise in which a question about the level of fees and expenses only
arises after payment has been made. For example, a large advance payment may be made at a time when it is
considered that the arbitration will take a long time, but this does not turn out to be the case. However, the court
must be satisfied that it is reasonable in the circumstances to order repayment. Thus an applicant who delays in
making an application is likely to receive short shrift from the court, nor is the court likely to order repayment
where the arbitrator has in good faith acted in such a way that it would be unjust to order repayment. It seems to us
that it is necessary to set out expressly in the Bill that the power of the court extends to dealing with fees and
expenses already paid, since otherwise there could be an argument that this power is confined to fees and expenses
yet to be paid.

125.These provisions are extended by subsection (6) to include an arbitrator who has ceased to act and an umpire
who has not replaced the other arbitrators. An arbitrator may cease to act through the operation of Clauses 23 to
26, or if an umpire takes over following a disagreement.

126.The liability in Clause 28(1) is to “the parties”. It seems to us to follow that a person who has not participated
at all, and in respect of whom it is determined that the arbitral tribunal has no jurisdiction, would not be a “party”
for the purposes of this clause (cf. Clause 72). More difficult questions may well arise in respect of persons who
have participated, for there the doctrine of Kompetenz-Kompetenz (Clauses 30 and 31) may have to be weighed
against the proposition that a party can hardly be under any liability in respect of the fees and expenses of the
tribunal which he has successfully established should not have been acting at all on the merits of the dispute.

127.It is to be noted that arbitrators’ fees and expenses include, by virtue of Clause 37(2), the fees and expenses of
tribunal appointed experts, etc.

128.It seems that the present joint and several liability of the parties to an arbitrator for his fees may rest on some
implied contract said to exist between them. Be this as it may, such an implied contract (in so far as it related to
fees and expenses) would not survive by virtue of Clause 81 of this Bill, because this only saves rules of law
which are consistent with Part I. Any implied contract imposing a liability for more than reasonable fees and
expenses would clearly be inconsistent with Clause 28(1). Furthermore, since Clause 28(1) gives a statutory right
there remains no good reason for any implied contractual right. As stated above, any specific contract would,
however, of course be preserved by Clause 28(5).

129.Contrary to some suggestions made to us, it seems to us that rights of contribution between the parties in
relation to their statutory liability under Clause 28(1) can best be left to the ordinary rules which relate to joint and
several liability generally.

130.Clause 28 is made mandatory, since otherwise the parties could by agreement between themselves deprive the
arbitrators of what seems to us to be a very necessary protection.




                                                                             17
                           Case 1:19-cv-03619-VSB Document 25-5 Filed 06/18/19 Page 19 of 49



Clause 29        Immunity of Arbitrators
       131.Although the general view seems to be that arbitrators have some immunity under the present law, this is not
       entirely free from doubt. We were firmly of the view that arbitrators should have a degree of immunity, and most
       (though not all) the responses we received expressed the same view.

       132.The reasons for providing immunity are the same as those that apply to judges in our courts. Arbitration and
       litigation share this in common, that both provide a means of dispute resolution which depends upon a binding
       decision by an impartial third party. It is generally considered that an immunity is necessary to enable that third
       party properly to perform an impartial decision making function. Furthermore, we feel strongly that unless a
       degree of immunity is afforded, the finality of the arbitral process could well be undermined. The prospect of a
       losing party attempting to re-arbitrate the issues on the basis that a competent arbitrator would have decided them
       in favour of that party is one that we would view with dismay. The Bill provides in our view adequate safeguards
       to deal with cases where the arbitral process has gone wrong.

       133.This is a mandatory provision. Given the need and reason for immunity, it seems to us to follow that as a
       matter of public policy, this should be so.

       134.The immunity does not, of course, extend to cases where it is shown that the arbitrator has acted in bad faith.
       Our law is well acquainted with this expression and although we considered other terms, we concluded that there
       were unlikely to be any difficulties in practice in using this test: see, for example, Melton Medes Ltd v. Securities
       and Investment Board [1995] 3 All E.R.

       135.Subsection 29(3). There was a concern that if a provision such as this was not included, Clause 25, when read
       together with Clause 29, could be said to preclude a claim against an arbitrator for resigning in breach of contract
       and similarly a defence (based on resignation) to a claim by an arbitrator for his fees, unless “bad faith” is proved.

       136.Since the publication of the final draft of the Bill, we have concluded that the court should be given power to
       remove or modify the immunity as it sees fit when it removes an arbitrator. We consider this further in Chapter 6
       below.


                                      Jurisdiction of the Arbitral Tribunal

Clause 30        Competence of Tribunal to Rule on its own Jurisdiction
       137.This Clause states what is called the doctrine of “Kompetenz-Kompetenz”. This is an internationally
       recognized doctrine, which is also recognized by our own law (e.g. Christopher Brown v. Genossenschaft
       Osterreichlischer Waldbesitzer [1954] 1 Q.B. 8), though this has not always been the case.

       138.The great advantage of this doctrine is that it avoids delays and difficulties when a question is raised as to the
       jurisdiction of the tribunal. Clearly the tribunal cannot be the final arbiter of a question of jurisdiction, for this
       would provide a classic case of pulling oneself up by one’s own bootstraps, but to deprive a tribunal of a power
       (subject to court review) to rule on jurisdiction would mean that a recalcitrant party could delay valid arbitration
       proceedings indefinitely by making spurious challenges to its jurisdiction.

       139.The Clause and the following Clause are based on article 16 of the Model Law, but unlike that model we have
       not made this provision mandatory so that the parties, if they wish, can agree that the tribunal shall not have this
       power. We have also spelt out what we mean by “substantive jurisdiction”.

Clause 31 Objection to Substantive Jurisdiction of Tribunal

       140.In this Clause we set out how a challenge to the jurisdiction can be made, and the circumstances in which it
       must be made (following article 16 of the Model Law). This reflects much of the Model Law but we have, for
       example, refrained from using expressions like “submission of the statement of defence” since this might give the
       impression, which we are anxious to dispel, that every arbitration requires some formal pleading or the like.

       141.The Clause, in effect, sets out three ways in which the matter may proceed.

  i.      The first is that the tribunal may make an award on the question of jurisdiction. If it does so then that award




                                                                                  18
                          Case 1:19-cv-03619-VSB Document 25-5 Filed 06/18/19 Page 20 of 49



         may be challenged by a party under Clause 67.
  ii.    The second way is for the tribunal to deal with the question of jurisdiction in its award on the merits. Again on
         the jurisdiction aspect the award may be challenged under Clause 67.

         We have provided these two methods because, depending on the circumstances, the one or the other may be
    the better course to take, bearing in mind the duty (in Clause 33) to adopt procedures suitable to the circumstances
    of the particular case, avoiding unnecessary delay or expense.

  iii.   The third way of proceeding is for an application to be made to the court before any award (pursuant to Clause
         32). Again this third course is designed to achieve the same objective (albeit in limited circumstances). For
         example, cases arise where a party starts an arbitration but the other party, without taking part, raises an
         objection to the jurisdiction of the tribunal. In such circumstances, it might very well be cheaper and quicker
         for the party wishing to arbitrate to go directly to the court to seek a favourable ruling on jurisdiction rather
         than seeking an award from the tribunal. Such an approach would be very much the exception, and, to this end,
         Clause 32 is narrowly drawn. In this connection it must be remembered that a party who chooses not to take
         any part in an arbitration cannot in justice be required to take any positive steps to challenge the jurisdiction,
         for to do otherwise would be to assume against that party (before the point has been decided) that the tribunal
         has jurisdiction. We return to this topic when considering Clause 72.

    142.Article 16(3) of the Model Law provides that the arbitral tribunal may rule on a plea as to jurisdiction either as
    a preliminary question or in an award on the merits. The DAC is of the view that it is unnecessary to introduce a
    new concept of a “preliminary ruling”, which is somehow different from an award. Clause 31(4) therefore only
    refers to awards. This has the advantage that awards on jurisdiction will have the benefit of those provisions on
    awards generally (e.g. costs, lien, reasons, additional awards, etc.), and, if appropriate, may be enforced in the
    same way as any other award.

    143.A challenge to jurisdiction may well involve questions of fact as well as questions of law. Since the arbitral
    tribunal cannot rule finally on its own jurisdiction, it follows that both its findings of fact and its holdings of law
    may be challenged. The regime for challenging such awards is set out in Clause 67.

    144.Clause 31(1) replaces the requirement set out in article 16(2) of the Model Law (that a challenge to the overall
    jurisdiction of the tribunal must be raised no later than the submission of a statement of defence) with a
    requirement that such an objection be raised no later than the time a party takes the first step in the proceedings to
    contest the merits of any matter in relation to which he challenges the tribunal’s jurisdiction. This allows for
    alternative procedures where there is no “statement of defence” as such.

    145.Clause 31 is a mandatory provision. Under Clause 30, of course, the parties can agree that the tribunal shall
    not have power to rule on its own jurisdiction, but while this means (as subsection (4) points out) that the tribunal
    cannot then make an award on jurisdiction, the compulsory nature of Clause 31 means that the objection must be
    raised as there stipulated. It seems to us that this is highly desirable by way of support for the object of arbitration
    as set out in Clause 1.

    146.It has been suggested to the DAC that there should be a mechanism whereby an objecting party, or even a
    non-objecting party, could require the tribunal forthwith to make an award as to jurisdiction, rather than merely
    incorporating a ruling in an award on the merits. The DAC disagrees with this. Unless the parties agree otherwise,
    the choice as to which course to take will be left with the tribunal, who will decide what is to be done consistent
    with their duty under Clause 33 (see below). Indeed, in some cases it may be simply impracticable to rule on
    jurisdiction, before determining merits. If, however, the parties agree which course is to be taken, and if, of course,
    their agreement is effective (i.e. it does not require the tribunal to breach its mandatory duty under Clause 33) then
    the provision under discussion requires the tribunal to take the course chosen by the parties.

Clause 32      Determination of Preliminary Point of Jurisdiction

    147.In this Clause we have set out the procedure for the third of the possible ways of dealing with a challenge to
    the jurisdiction. As stated above, this Clause provides for exceptional cases only: it is not intended to detract from
    the basic rule as set out in Clause 30. Hence the restrictions in Clause 32(2), and the procedure in Clause 32(3). It
    will be noted that we have required either the agreement of the parties, or that the court is satisfied that this is, in
    effect, the proper course to take. It is anticipated that the courts will take care to prevent this exceptional provision
    from becoming the normal route for challenging jurisdiction. Since this Clause concerns a power exercisable by
    the court in relation to the jurisdiction of the tribunal, it is in our view important enough to be made mandatory.




                                                                                 19
                           Case 1:19-cv-03619-VSB Document 25-5 Filed 06/18/19 Page 21 of 49



       148.Under this Clause the tribunal may continue the arbitral proceedings and make an award whilst the application
       to the Court is pending. Thus a recalcitrant party will not be able to mount spurious challenges as a means of
       delaying the arbitral process. Under subsection (5) of the preceding Clause the tribunal can, of course (and must if
       the parties agree) stay the arbitral proceedings whilst an application is made. Which course the tribunal takes
       (where it has power to choose) will of course depend once again on what it sees its Clause 33 duty to be.

       149.The right of appeal from court rulings is limited in the way set out in the Clause.


                                              The Arbitral Proceedings

Clause 33        General Duty of the Tribunal

       150.This is one of the central proposals in our Bill (grounded on article 18 of the Model Law). It is a mandatory
       provision, since, as is explained below, we fail to see how a proceeding which departed from the stipulated duties
       could properly be described as an arbitration. We endeavour to set out, in the simplest, clearest terms we have
       been able to devise, how the tribunal should approach and deal with its task, which is to do full justice to the
       parties. In the following Clauses we set out in detail the powers available to the tribunal for this purpose.

       151.It has been suggested that the generality of Clause 33 may be problematic: that it may be an invitation to
       recalcitrant parties to launch challenges, or that vagueness will give rise to arguments. The advantage of
       arbitration is that it offers a dispute resolution system which can be tailored to the particular dispute to an extent
       which litigation finds it difficult to do. Thus depending on the nature of the dispute, there will be numerous ways
       in which the arbitration can be conducted. It is quite impossible to list all the possible variants and to set out what
       may or may not be done. Indeed any attempt to do so would defeat one of the main purposes of the Bill, which is
       to encourage arbitral tribunals not slavishly to follow court or other set procedures. It follows that the only limits
       can be those set out in the present clause. It is to be hoped that the Courts will take a dim view of those who try to
       attack awards because of suggested breaches of this clause which have no real substance. At the same time, it can
       hardly be suggested that awards should not be open to attack when the tribunal has not acted in accordance with
       the principles stated.

       152.It has further been suggested that this part of the Bill will cause the demise of the amateur arbitrator. If by this
       is meant the demise of people who purport to act as arbitrators but who are either unable or unwilling (or both) to
       conduct the proceedings in accordance with what most would regard as self-evident rules of justice, then we
       indeed hope that this will be one of the results. But since these rules of justice are generally accepted in our
       democratic society, and are not merely theoretical considerations that concern lawyers alone, we can see no reason
       why the Bill should discourage anyone who is ready willing and able to apply them. Indeed we consider that the
       Bill will encourage and support all such people.

       153.Sometimes the parties to an arbitration employ lawyers who seek, in effect, to bully a non-legal arbitrator into
       taking a course of action which is against his better instincts, by seeking to blind him with legal “science” to get
       their way. Again, in some circles it is thought that somehow the procedures in an arbitration should be modelled
       on court procedures, and that to adopt other methods would be “misconduct” (an expression that the Bill does not
       use) on the part of the arbitrator. This part of the Bill is designed to prevent such bullying and to explode the
       theory that an arbitration has always to follow court procedures. If an arbitrator is satisfied that the way he wants
       to proceed fulfils his duty under this Clause and that the powers he wants to exercise are available to him under
       the following Clauses, then he should have the courage of his own convictions and proceed accordingly, unless the
       parties are agreed that he should adopt some other course.

The Relationship Between Clauses 1(b), 33 and 34(1)

       154.It has been suggested to us there could be a conflict between:

  i.      the mandatory duty cast on arbitrators by Clause 33 and
  ii.     the principle of party autonomy in Clause 1(b) and the proviso in Clause 34(1).

           As we explain below, the DAC does not consider that there is any inconsistency between these two principles.

       155.Under the principle of party autonomy, the parties are free to agree upon anything to do with the arbitration,
       subject only to such safeguards as are necessary in the public interest (Clause 1(b)). The mandatory provisions set




                                                                                   20
                     Case 1:19-cv-03619-VSB Document 25-5 Filed 06/18/19 Page 22 of 49



out those matters which have effect notwithstanding any agreement to the contrary: see Clause 4. It seems to us
that the public interest dictates that Clause 33 must be mandatory, i.e. that the parties cannot effectively agree to
dispense with the duty laid on arbitrators under Clause 33. In other words, they cannot effectively agree that the
arbitrators can act unfairly, or that the arbitrators can be partial, or that the arbitrators can decide that the parties
(or one of them) should not have a reasonable opportunity of putting his case or answering that of his opponent, or
indeed that the arbitrators can adopt procedures that are unsuitable for the particular circumstances of the case or
are unnecessarily slow or expensive, so that the means for resolving the matters to be determined is unfair. It is, of
course, extremely unlikely in the nature of things that the parties would wish deliberately to make such bizarre
agreements, but were this to happen, then it seems to us that such agreements should be ineffective for the
purposes of this Bill, i.e. not binding on the parties or the tribunal.

156.However, a situation could well arise in practice in cases where the parties are agreed on a method of
proceeding which they consider complies with the first of the general principles set out in Clause 1 (and which
therefore the tribunal could adopt consistently with its duty under Clause 33) but the tribunal takes a different
view, or where they are agreed in their opposition to a method of proceeding which the tribunal considers should
be adopted in order to perform its Clause 33 duty.

157.In our view it is neither desirable nor practicable to stipulate that the tribunal can override the agreement of
the parties. It is not desirable, because the type of arbitration we are discussing is a consensual process which
depends on the agreement of the parties who are surely entitled (if they can agree) to have the final say on how
they wish their dispute to be resolved. It is not practicable, since there is no way in which the parties can be forced
to adopt a method of proceeding if they are agreed that this is not the way they wish to proceed. The latter is the
case even if it could be established that their agreement was ineffective since it undermined or prevented
performance of the duty made mandatory by Clause 33.

158.A party would be unable to enforce an ineffective agreement against the other parties, nor would such an
agreement bind the tribunal, but the problem under discussion only exists while the parties are in fact at one,
whether or not their agreement is legally effective.

159.In circumstances such as these, the tribunal (assuming it has failed to persuade the parties to take a different
course) has the choice of adopting the course preferred by the parties or of resigning. Indeed, resignation would be
the only course if the parties were in agreement in rejecting the method preferred by the tribunal, and no other way
of proceeding was agreed by them or considered suitable by the tribunal.

160.We have stipulated elsewhere in the Bill that the immunity we propose for arbitrators does not extend to any
liability they may be under for resigning (Clause 29) though under Clause 25 they may seek relief in respect of
such liability from the court. The reason for the limitation on immunity is that cases may arise where the
resignation of the arbitrator is wholly indefensible and has caused great delay and loss. In our view Clause 25
would suffice to protect arbitrators who resigned because they reasonably believed that the agreement of the
parties prevented them from properly performing their Clause 33 duty. Furthermore, arbitrators could always
stipulate for a right to resign in such circumstances as a term of their appointment.

161.If, on the other hand, the tribunal adopted a method of proceeding agreed by the parties, it seems to us that
none of the parties could afterwards validly complain that the tribunal had failed in its Clause 33 duty, since the
tribunal would only have done what the parties had asked it to do. Again, the fact that as between the parties such
an agreement may have been ineffective as undermining or preventing performance of the Clause 33 duties seems
to us to be wholly irrelevant. It could of course be said that the tribunal had breached its Clause 33 duty, but this
would have no practical consequences since the parties themselves would have brought about this state of affairs,
and would therefore be unable to seek any relief in respect of it.

162.Some people have expressed concern that there is a danger that lawyers will agree between themselves a
method of proceeding which the tribunal consider to be unnecessarily long or expensive. However, if a tribunal
considered, for example, that lawyers were trying either deliberately to “churn” the case for their own private
advantage or were simply but misguidedly seeking to adopt unnecessary procedures, etc., the obvious solution
would be to ask them to confirm that their respective clients had been made aware of the views of the tribunal but
were nevertheless in agreement that the course proposed by their lawyers should be adopted. At the end of the day,
however, the fact remains that the only sanction the arbitrators have is to resign.

163.In summary, therefore, we consider that the duty of the arbitrators under Clause 33 and the right of the parties
to agree how the arbitration should be conducted do fit together. Under Clause 33 the tribunal have the specified
duties. Under Clause 34 therefore, the tribunal must decide all procedural and evidential matters, subject to the
right of the parties to agree any matter. If the parties reach an agreement on how to proceed which clashes with the




                                                                             21
                        Case 1:19-cv-03619-VSB Document 25-5 Filed 06/18/19 Page 23 of 49



    duty of the tribunal or which the tribunal reasonably considers does so, then the arbitrators can either resign and
    have the protection of Clause 25, or can adopt what the parties want and will not afterwards be liable to the parties
    for doing so.

Further Points

    164.In this Clause we have provided that the tribunal shall give each party a “reasonable opportunity” of putting
    his case and dealing with that of his opponent. Article 18 of the Model Law uses the expression “full opportunity”.

    165.We prefer the word “reasonable” because it removes any suggestion that a party is entitled to take as long as
    he likes, however objectively unreasonable this may be. We are sure that this was not intended by those who
    framed the Model Law, for it would entail that a party is entitled to an unreasonable time, which justice can hardly
    require. Indeed the contrary is the case, for an unreasonable time would ex hypothesi mean unnecessary delay and
    expense, things which produce injustice and which accordingly would offend the first principle of Clause 1, as
    well as Clauses 33 and 40.

Clause 34 Procedural and Evidential Matters

    166.We trust that the matters we have listed in this Clause (which are partly drawn from articles 19, 20, 22, 23 an
    24 of the Model Law) are largely self-evident. We have produced a non-exhaustive checklist because we think it
    will be helpful both to arbitrating parties and to their arbitrators. We cannot emphasise too strongly that one of the
    strengths of the arbitral process is that it is able much more easily than any court system to adapt its procedures to
    suit the particular case. Hence we have spelt this out as a duty under the preceding Clause. The list of powers
    helps the tribunal (and indeed the parties) to choose how best to proceed, untrammelled by technical or formalistic
    rules.

    167.Some of those responding suggested that we should include a special code to deal with the arbitration of small
    claims. We have not adopted this suggestion for the very reason we have just stated. Any such code would have to
    have detailed rules, arbitrary monetary or other limits and other complicated provisions. In our view, proper
    adherence to the duties in Clause 33 will achieve the same result. A small claim will simply not need all the
    expensive procedural and other paraphernalia which might be required for the resolution of some huge and
    complicated international dispute.

    168.Furthermore, we consider that associations and institutions concerned with specific areas of trade, etc. can
    play a very significant part in formulating rules and procedures for arbitrating disputes concerning their members.
    Such bodies have the detailed knowledge and experience required to enable them properly to address this task, in
    relation both to small claims and otherwise. We feel strongly that it would be wrong for a Bill of the present kind
    to seek to lay down a rigid structure for any kind of case; and that different methods must be developed to suit
    different circumstances, by arbitral tribunals as well as those who have the necessary practical knowledge of those
    circumstances. Finally, of course, the Bill in no way impinges upon small claims procedures developed for use
    through the court system.

    169.Subsection (a). Whilst article 20(1) of the Model law states that, in the absence of the agreement of the
    parties, “the place of arbitration shall be determined by the arbitral tribunal having regard to the circumstances of
    the case, including the convenience of the parties”, subsection 34(2)(a) does not state that the tribunal should have
    the convenience of the parties in mind, given that this is a consideration that is really subsumed under the general
    duty of the Tribunal in Clause 33, and, further, because the DAC was of the view that like considerations apply to
    other parts of Clause 34, such as subsection (b), even though the Model Law does not appear to reflect this. Unlike
    the Model Law, subsection (a) also refers to “when”, as well as “where”.

    170.Subsection (f) makes it clear that arbitrators are not necessarily bound by the technical rules of evidence. In
    his 1993 Freshfields Lecture ((1994) Arbitration International Vol. 10, p. 1), Lord Steyn questioned why the
    technical rules of evidence should apply to arbitration, even if (as he doubted) there was authority for this. This
    provision clarifies the position. It is to be noted that Clause 34(2)(f) helps to put an end to any arguments that it is
    a question of law whether there is material to support a finding of fact.

    171.Subsection (g). Some anxiety was expressed at the power to act inquisitorially, to be found in subsection (g),
    on grounds that arbitrators are unused to such powers and might, albeit in good faith, abuse them.

    172.We do not share this view. Once again it seems to us that provided the tribunal in exercising its powers
    follows its simple duty as set out in Clause 33 (and subsection (2) of this Clause tells the tribunal that this is what




                                                                                22
                           Case 1:19-cv-03619-VSB Document 25-5 Filed 06/18/19 Page 24 of 49



       they must do) then in suitable cases an inquisitorial approach to all or some of the matters involved may well be
       the best way of proceeding. Clause 33, however, remains a control, such that, for example, if an arbitrator takes
       the initiative in procuring evidence, he must give all parties a reasonable opportunity of commenting on it.

       173.A number of arbitrators who responded to our July 1995 draft suggested that the tribunal should be entitled to
       have the last word i.e. should be given the power to override the agreement of the parties to follow a different
       course. The interrelationship of the tribunal’s duties and party autonomy has already been discussed above. As is
       clear from that discussion, we disagree with this view for the following reasons:

  i.      To give the tribunal such a power would be contrary to article 19 of the Model Law. It would also be contrary
          to the present position under English law.
  ii.     To allow the tribunal to override the agreement of the parties would to our minds constitute an indefensible
          inroad into the principle of party autonomy, upon which the Bill is based.
  iii.    It is difficult to see how such a power could be backed by any effective sanction. If the parties agree not to
          adopt the course ordered by the tribunal, there is nothing the tribunal can do except resign.
  iv.     It seems to us that the problem is more apparent than real. In most cases the parties rely on the tribunal to
          decide how to conduct the case and do not sit down and agree between themselves how it is to be done. In
          order to reflect what actually happens in practice we have accordingly reversed the way many of the other
          Clauses begin and stated that it is for the tribunal to decide all procedural and evidential matters, subject to the
          right of the parties to agree any matter. In our view, however, since arbitration is the parties’ own chosen
          method of dispute resolution, we cannot see why they should be deprived of the right to decide what form the
          arbitration should take.

       174.As we have made clear above, it is of course open to those who frame rules for arbitration which the parties
       incorporate into their agreement, to stipulate that the tribunal is to have the last word, and likewise arbitrators can
       stipulate this as a term of their agreement to act, though once again there would be no means, apart from
       persuasion or the threat of resignation, of enforcing such a stipulation if the parties later jointly took a different
       view.

       175.It has been suggested that there could be a conflict between the proviso in Clause 34(1) and Clause 40. This is
       said to arise, for example, where the parties have agreed a procedural or evidential matter which they are entitled
       to do under Clause 34(1), but the tribunal are intent on taking a different course. Does the parties’ agreement
       override their duty under Clause 40?

           The DAC considers that no such conflict exists:

  i.      The parties are free to agree on all procedural and evidential matters, pursuant to Clause 34(1).
  ii.     However, any such agreement will only be effective, if it is consistent with Clause 33, being a mandatory
          provision.
  iii.    Any such agreement made pursuant to Clause 34(1), and consistent with Clause 33, will define the scope of
          Clause 40—i.e. the parties will have agreed on how the arbitration is to be conducted, or, in the words of
          Clause 40, what is to constitute the “proper and expeditious conduct of the arbitral proceedings”. The
          determinations of the tribunal should follow that agreement (which would not be the case if such an agreement
          was inconsistent with Clause 33) and ex hypothesi the parties should be obliged to comply.
  iv.     If there are matters on which the parties have not agreed, then the tribunal will fill the gap under Clause 34(1)
          and Clause 40(1) will again operate without conflict.

       176.It has also been suggested that the Bill should include a provision that the arbitrator should encourage the
       parties to use other forms of ADR when this was considered appropriate. This suggestion has not been adopted,
       since the Bill is concerned with arbitration where the parties have chosen this rather than any other form of dispute
       resolution.

Clause 35        Consolidation of Proceedings and Concurrent Hearings

       177.This Clause makes clear that the parties may agree to consolidate their arbitration with other arbitral
       proceedings or to hold concurrent hearings.

       178.During the consultation exercises, the DAC received submissions calling for a provision that would empower




                                                                                   23
                        Case 1:19-cv-03619-VSB Document 25-5 Filed 06/18/19 Page 25 of 49



   either a tribunal or the court (or indeed both) to order consolidation or concurrent hearings. These were considered
   extremely carefully by the committee.

   179.The problem arises in cases where a number of parties are involved. For example, in a construction project a
   main contractor may make a number of sub-contracts each of which contains an arbitration clause. A dispute
   arises in which a claim is made against one sub-contractor who seeks to blame another. In court, of course, there is
   power to order consolidation or concurrent hearings, as well as procedures for allowing additional parties to be
   joined. In arbitrations, however, this power does not exist. The reason it does not exist is that this form of dispute
   resolution depends on the agreement of the contracting parties that their disputes will be arbitrated by a private
   tribunal, not litigated in the public courts. It follows that unless the parties otherwise agree, only their own
   disputes arising out of their own agreement can be referred to that agreed tribunal.

   180.In our view it would amount to a negation of the principle of party autonomy to give the tribunal or the court
   power to order consolidation or concurrent hearings. Indeed it would to our minds go far towards frustrating the
   agreement of the parties to have their own tribunal for their own disputes. Further difficulties could well arise,
   such as the disclosure of documents from one arbitration to another. Accordingly we would be opposed to giving
   the tribunal or the court this power. However, if the parties agree to invest the tribunal with such a power, then we
   would have no objection.

   181.Having said this, the DAC appreciates the common sense behind the suggestion. We are persuaded, however,
   that the problem is best solved by obtaining the agreement of the parties. Thus those who are in charge of drafting
   standard forms of contract, or who offer terms for arbitration services which the parties can incorporate into their
   agreements, (especially those institutions and associations which are concerned with situations in which there are
   likely to be numerous contracts and sub-contracts) could include suitable clauses permitting the tribunal to
   consolidate or order concurrent hearings in appropriate cases. For example, the London Maritime Arbitrators
   Association Rules have within them a provision along these lines. In order to encourage this, we have made clear
   in this Clause that with the agreement of the parties, there is nothing wrong with adopting such procedures.

   182.It will be noted that whereas Clause 39 uses the expression “[t]he parties are free to agree that the tribunal
   shall have power to order . . . ”, Clause 35 simple states that “[t]he parties are free to agree . . . ” This difference is
   easily explained. In both cases the parties are free to endow the tribunal with the power in question. This is
   implicit in Clause 35(1) by virtue of Clause 35(2). Under Clause 35(1), the parties may agree between themselves
   to consolidate two arbitrations, or to have concurrent hearings, before a tribunal has been appointed. This could, of
   course, have a bearing on how the tribunal is to be appointed in such a situation. Indeed the parties may agree on
   institutional rules that provide for this. However, an equivalent arrangement is difficult to imagine in the context
   of Clause 39. Overall, the difference in wording is not intended to impede the parties’ freedom to agree what they
   like, when they like, in either case.

Clause 36    Legal or Other Representation

   183.It seems to us that this reflects a basic right, though of course the parties are free to dispense with it if they
   wish.

   184.In the draft produced in July we used the phrase “a lawyer or other person of his choice”. We have changed
   this, because we felt that it might give the impression that a party could stubbornly insist on a particular lawyer or
   other person, in circumstances where that individual could not attend for a long time, thus giving a recalcitrant
   party a good means of delaying the arbitral process. This should not happen. “A lawyer or other person chosen by
   him” does not give this impression: if a party’s first choice is not available, his second choice will still be “a
   lawyer or other person chosen by him”. The right to be represented exists but must not be abused. Furthermore the
   right must be read with the first principle of Clause 1, as well as Clauses 33 and 40. If this is done then we trust
   that attempts to abuse the right will fail.

   185.It has been suggested to the DAC that there should be some provision requiring a party to give advance notice
   to all other parties if he intends to be represented at a hearing. Whilst in some ways an attractive proposal, this
   would be difficult to stipulate as a statutory provision, given that it may be impossible in some circumstances, or
   simply unnecessary in others. Further, different sanctions may be appropriate depending on the particular case. It
   is clearly desirable that, as a general rule, such notice be given. If it is not, one sanction may be for the tribunal to
   adjourn a hearing at the defaulting party’s cost. In the end, however, this must be a matter for the tribunal’s
   discretion in each particular case.

   186.It has been suggested that this Clause provides an opportunity of extending by statute the privilege enjoyed by




                                                                                 24
                        Case 1:19-cv-03619-VSB Document 25-5 Filed 06/18/19 Page 26 of 49



    legal advisers to non-legal advisers or representatives. We have not adopted this suggestion. It seems to us that it
    would be necessary to define with great precision which non-legal advisers or representatives are to be included
    (e.g. what relationship they must have to the arbitration and its conduct), and the precise classes of privilege which
    should be extended to them. Further, any such provision would necessarily have an impact on the position beyond
    arbitration. In short, it seems to us that this question cannot be confined to arbitrations and raises matters of
    general principle far beyond those of our remit.

Clause 37 Power to Appoint Experts, Legal Advisers or Assessors

    187.This to our minds would be a useful power in certain cases. We trust that the provisions we suggest are
    self-evident. Of course, the power can only be exercised if in the circumstances of the particular case its exercise
    falls within the scope of the duty of the tribunal set out in Clause 33.

    188.Subsection (2) is made mandatory, to avoid the risk of the parties agreeing otherwise and thus disabling the
    tribunal from recovering from the parties expenses properly incurred.

Clause 38     General Powers Exercisable by the Tribunal

    189.These provisions represent a significant re-drawing of the relationship between arbitration and the court.
    Wherever a power could properly be exercised by a tribunal rather than the court, provision has been made for
    this, thereby reducing the need to incur the expense and inconvenience of making applications to court during
    arbitral proceedings.

    190.The first of the powers in this Clause is one which enables the tribunal to order security for costs. The power
    presently given to the court to order security for costs in arbitrations is removed in its entirety.

    191.This is a major change from the present position where only the court can order security for costs. The theory
    which lay behind the present law is that it is the duty of an arbitral tribunal to decide the substantive merits of the
    dispute referred to it and that it would not be performing this duty if it stayed or struck out the proceedings
    pending the provision of security: see for example, Re Unione Stearinerie Lanza and Weiner [1917] 2 K.B. 558.

    192.We do not subscribe to this theory, which Parliament has already abandoned in the context of striking out a
    claim for want of prosecution. In our view, when the parties agree to arbitrate, they are agreeing that their dispute
    will be resolved by this means. To our minds (in the absence of express stipulations to the contrary) this does not
    mean that the dispute is necessarily to be decided on its substantive merits. It is in truth an agreement that it will
    be resolved by the application of the agreed arbitral process. If one party then fails to comply with that process,
    then it seems to us that it is entirely within what the parties have agreed that the tribunal can resolve the dispute on
    this ground.

    193.Apart from this, the proposition that the court should involve itself in such matters as deciding whether a
    claimant in an arbitration should provide security for costs has received universal condemnation in the context of
    international arbitrations. It is no exaggeration to say that the recent decision of the House of Lords in S.A. Coppee
    Lavalin NV v. Ken-Ren Chemicals and Fertilisers [1994] 2 W.L.R. 631 was greeted with dismay by those in the
    international arbitration community who have at heart the desire to promote our country as a world centre for
    arbitration. We share those concerns.

    194.It has been suggested to the DAC that the court should retain a power to order security for costs that may be
    incurred up to the appointment of the tribunal. We have not been persuaded, however, that this is really necessary.

    195.It has been pointed out that in some cases an application for security before an arbitral tribunal might involve
    disclosing to that tribunal the fact that an offer of settlement had been or was about to be made. Under the court
    system, such disclosure can be made to a court other than that which will try the merits of the case.

    196.We are not disturbed by this. It seems to us that a tribunal, properly performing its duty under Clause 33,
    could and should not be influenced by such matters, if the case proceeds to a hearing on the merits, nor do we
    accept that the disclosure of such information could somehow disqualify the tribunal from acting.

    197.Clause 38(3) has been the subject of significant criticism since the Bill was introduced. In the light of this, we
    have concluded that it must be redrawn. Chapter 6, to which reference should be made, contains a full discussion
    of the problems with this provision as currently drafted, and our recommendations for its amendment.




                                                                                25
                        Case 1:19-cv-03619-VSB Document 25-5 Filed 06/18/19 Page 27 of 49



    198.Whilst the sanction in court for a failure to provide security for costs is normally a stay of the action, this is
    inappropriate in arbitration: if an arbitrator stayed proceedings, the arbitration would come to a halt without there
    necessarily being an award which could be challenged (e.g. if a party seeks to continue the proceedings). We have
    therefore included a specific sanction with respect to a failure to provide security for costs, which is to be found in
    Clause 41(6). This provision also follows the practice of the English Commercial Court, which changed from the
    old practice of ordering a stay of proceedings if security was not provided. The disadvantage of the latter course
    was that it left the proceedings dormant but alive, so that years later they could be revived by the provision of
    security.

    199.Clause 38 provides the tribunal with other powers in relation to the arbitration proceedings. We trust that
    these are self-explanatory.

Clause 39 Power to Make Provisional Awards

    200.In the July 1995 draft Clauses, this power did not require the agreement of the parties. As the result of
    responses, we have concluded on further consideration that this is necessary.

    201.In The Kostas Melas [1981] 1 Lloyd’s Rep. 18 at 26, Goff J., as he then was, made clear that it was no part of
    an arbitrator’s function to make temporary or provisional financial arrangements between the parties. Furthermore,
    as can be demonstrated by the abundance of court cases dealing with this subject (in the context of applications for
    summary judgment, interim payments, Mareva injunctions and the like) enormous care has to be taken to avoid
    turning what can be a useful judicial tool into an instrument of injustice. We should add that we received
    responses from a number of practising arbitrators to the effect that they would be unhappy with such powers, and
    saw no need for them. We should note in passing that the July 1995 draft would arguably (and inadvertently) have
    allowed arbitrators to order ex parte Mareva or even Anton Piller relief. These draconian powers are best left to be
    applied by the courts, and the provisions of the Bill with respect to such powers have been adjusted accordingly.

    202.There is a sharp distinction to be drawn between making provisional or temporary arrangements, which are
    subject to reversal when the underlying merits are finally decided by the tribunal; and dealing severally with
    different issues or questions at different times and in different awards, which we cover in Clause 47. It is for this
    reason that in this provision we draw attention to that Clause.

    203.These considerations have led us firmly to conclude that it would only be desirable to give arbitral tribunals
    power to make such provisional orders where the parties have so agreed. Such agreements, of course, will have to
    be drafted with some care for the reasons we have stated. Subject to the safeguards of the parties’ agreement and
    the arbitrators’ duties (Clause 33), we envisage that this enlargement of the traditional jurisdiction of arbitrators
    could serve a very useful purpose, for example in trades and industries where cash flow is of particular
    importance.

Clause 40     General Duty of the Parties

    204.This is a mandatory provision, since it would seem that an ability to contract out of it would be a negation of
    the arbitral process.

    205.We were asked what the sanction would be for non-compliance. The answer lies in other Clauses of the Bill.
    These not only give the tribunal powers in relation to recalcitrant parties (e.g. Clause 41), but stipulate time limits
    for taking certain steps (e.g. applications to the court, etc.) and (in Clause 73) making clear that undue delay will
    result in the loss of rights.

Clause 41 Powers of Tribunal in Case of Party’s Default
    206.The first part of this Clause sets out the present law (section 13A of the 1950 Act, which was inserted by
    section 102 of the Courts and Legal Services Act 1990) giving the arbitral tribunal power to strike out for want of
    prosecution.

    207.The second part makes clear that in the circumstances stipulated, a tribunal may proceed ex parte, though we
    have forborne from using this expression (or indeed any other legal Latin words or phrases) in the Bill. The Clause
    has its roots in article 25 of the Model Law.

    208.It is a basic rule of justice that a court or tribunal should give all parties an opportunity to put their case and




                                                                                26
                       Case 1:19-cv-03619-VSB Document 25-5 Filed 06/18/19 Page 28 of 49



   answer that of their opponents. That is why this appears in Clause 33 of the Bill. Equally, however, and for
   reasons already mentioned, that opportunity should, again for reasons of justice, be limited to a reasonable one. If
   for no good reason such an opportunity is not taken by a party then to our minds it is only fair to the other party
   that the tribunal should be able to proceed as we have set out in this Clause.

   209.The last part of this Clause sets out a system of peremptory orders. It will be noted that a peremptory order
   must be “to the same effect” as the preceding order which was disobeyed (subsection (5)). It could be quite unfair
   for an arbitrator to be able to make any type of peremptory order, on any matter, regardless of its connection with
   the default in question.

   210.For the reasons mentioned earlier, subsection (6) provides that where a party fails to comply with a
   peremptory order to provide security for costs, the tribunal may make an award dismissing the claim, thereby
   following the practice of the English Commercial Court, and avoiding the danger that the proceedings are halted
   indefinitely, without there being anything to challenge before the court.

   211.So far as failure to comply with other peremptory orders is concerned, we have provided a range of remedies.
   They do not include a power simply to make an award against the defaulting party. The reason for this is that
   (unlike a failure to comply with a peremptory order to provide security) it seems to us that this is too draconian a
   remedy, and that the alternatives we have provided very much better fit the justice of the matter.


                        Powers of Court in Relation to Arbitral Proceedings

Clause 42    Enforcement of Peremptory Orders of Tribunal
   212.Although in Clause 41 we have provided the tribunal with powers in relation to peremptory orders, it seemed
   to us that the court should have power to order compliance with such orders, though (unless both parties have
   agreed) these can only be invoked with the permission of the tribunal. In our view there may well be
   circumstances where in the interests of justice, the fact that the court has sanctions which in the nature of things
   cannot be given to arbitrators (e.g. committal to prison for contempt) will assist the proper functioning of the
   arbitral process. This Clause is a good example of the support the court can give to that process. Subsection (3)
   requires that any other available recourse within the arbitral process be first exhausted.

Clause 43    Securing the Attendance of Witnesses
   213.This Clause (which corresponds to article 27 of the Model Law, and is derived from section 12(4) and (5) of
   the 1950 Act) is also designed to provide court support for the arbitral process. It will be noted, in particular, that
   the agreement of the parties or the permission of the tribunal is required. The reason for this is to make sure that
   this procedure is not used to override any procedural method adopted by the tribunal, or agreed by the parties, for
   the arbitration. Thus, for example, if the tribunal has decided that there shall be no oral evidence, then (unless all
   parties agree otherwise) this procedure cannot be used to get round that decision.

Clause 44    Court Powers Exercisable in Support of Arbitral Proceedings
   214.This provision corresponds in part to article 9 of the Model Law. As part of the redefinition of the relationship
   between arbitration and the court, which was mentioned above, the powers we have given the court are intended to
   be used when the tribunal cannot act or act effectively, as subsection (5) makes clear. It is under this Clause that
   the court has power to order Mareva or Anton Piller relief (i.e. urgent protective measures to preserve assets or
   evidence) so as to help the arbitral process to operate effectively. Equally, there may be instances where a party
   seeks an order that will have an effect on a third party, which only the court could grant. For the same reason the
   court is given the other powers listed.

   215.In order to prevent any suggestion that the court might be used to interfere with or usurp the arbitral process,
   or indeed any attempt to do so, we have stipulated that except in cases of urgency with regard to the preservation
   of assets or evidence, the court can only act with the agreement of the parties or the permission of the tribunal. We
   have excepted cases of urgency, since these often arise before the tribunal has been properly constituted or when
   in the nature of things it cannot act quickly or effectively enough.

   216.Furthermore, under subsection (6) the court, after making an order, can in effect hand over to the tribunal the
   task of deciding whether or not that order should cease to have effect. This is a novel provision, but follows from




                                                                               27
                       Case 1:19-cv-03619-VSB Document 25-5 Filed 06/18/19 Page 29 of 49



   the philosophy behind these provisions: if a given power could possibly be exercised by a tribunal, then it should
   be, and parties should not be allowed to make unilateral applications to the court. If, however, a given power could
   be exercised by the tribunal, but not as effectively, in circumstances where, for example, speed is necessary, then
   the court should be able to step in.

Clause 45    Determination of Preliminary Point of Law

   217.This Clause preserves what used to be the old Consultative Case procedure, though its availability is limited
   as we have set out, in order not to interfere with the arbitral process. The Clause is based on section 2 of the 1979
   Act, with certain important changes.

   218.It seems to us that with the limitations we have provided, this procedure can have its uses. For example, an
   important point of law may arise which is of great general interest and potentially the subject of a large number of
   arbitrations. This not infrequently happens when some major event occurs, as, for example, the closure of the Suez
   Canal or the United States embargo on the export of soya beans. It may well be considered by those concerned
   that in such special circumstances it would be cheaper and better for all to obtain a definitive answer from the
   court at an early stage.

   219.However, under subsection (1), unless the parties agree, the court must now be satisfied that determination of
   the given question of law will substantially affect the rights of one or more of the parties. This last point is a
   departure from the 1979 Act, section 1 of which makes this precondition in relation to an appeal in respect of
   questions of law arising out of the award, but section 2 of which does not impose it in relation to the determination
   of a preliminary point of law.

   220.Further, unless the parties agree, the court will now have to be satisfied of the matters set out in subsection (2)
   before considering an application, so that the procedure can only be used (even with the permission of the
   tribunal) in cases where its adoption will produce a substantial saving in costs to the parties or one of them. The
   condition in section 2(2) of the 1979 Act, which requires that the question of law be one in respect of which leave
   to appeal would be likely to be given under section 1(3)(b) of that Act, is not repeated.

   221.It has been suggested to the DAC that the right to refer to the court under this Clause be removed from all
   non-domestic arbitrations, unless the parties otherwise agree. For the reasons given above as to the value of this
   provision, and for the reasons given below with respect to preserving the right of appeal in Clause 69, we were not
   persuaded by this.


                                                   The Award

Clause 46    Rules Applicable to Substance of Dispute

   222.This Clause reflects much, though not all, of article 28 of the Model Law. We have not, for example, directed
   the tribunal to “take into account the usages of the trade applicable to the transaction”. If the applicable law allows
   this to be done, then the provision is not necessary; while if it does not, then it could be said that such a direction
   overrides that law, which to our minds would be incorrect.

   223.Subsection (1)(b) recognizes that the parties may agree that their dispute is not to be decided in accordance
   with a recognised system of law but under what in this country are often called “equity clauses”, or arbitration “ex
   aequo et bono”, or “amiable composition”, i.e. general considerations of justice and fairness, etc. It will be noted
   that we have avoided using this description in the Bill, just as we have avoided using the Latin and French
   expressions found in the Model Law. There appears to be no good reason to prevent parties from agreeing to
   equity clauses. However, it is to be noted that in agreeing that a dispute shall be resolved in this way, the parties
   are in effect excluding any right to appeal to the court (there being no “question of law” to appeal).

   224.Subsection (2) does, in effect, adopt the rule found in article 28 of the Model Law, thereby avoiding the
   problems of renvoi.

   225.Subsection (3) caters for the situation where there is no choice or agreement. This again is the language of the
   Model Law. In such circumstances the tribunal must decide what conflicts of law rules are applicable, and use
   those rules in order to determine the applicable law. It cannot simply make up rules for this purpose. It has been
   suggested to the DAC that more guidance be given as to the choice of a proper law, but it appears to us that




                                                                               28
                        Case 1:19-cv-03619-VSB Document 25-5 Filed 06/18/19 Page 30 of 49



   flexibility is desirable, that it is not our remit to lay down principles in this highly complex area, and that to do so
   would necessitate a departure from the Model Law wording.

Clause 47    Awards on Different Issues, etc.

   226.We regard this as a very important provision. Some disputes are very complex, raising a large number of
   complicated issues which, if they are all addressed and dealt with at one hearing, would necessarily take a very
   long time and be very expensive. Disputes concerning large scale construction contracts are a good example,
   though there are many other cases.

   227.In recent years both the Commercial Court and the Official Referees Court in England (which deal with large
   cases) have adopted a different approach. The judge plays much more of a managerial role, suggesting and indeed
   directing ways in which time and money can be saved. One of the ways is to select issues for early determination,
   not necessarily on the basis that they will be legally determinative of the entire litigation, but where they may well
   be commercially determinative, in the sense that a decision is likely to help the parties to resolve their other
   differences themselves without the need to spend time and money on using lawyers to fight them out. This has a
   further advantage. Cases fought to the bitter end often result in a permanent loss of goodwill between the warring
   factions, thus impeding or preventing future profitable relationships between them. The result is often in truth a
   loss to all the parties, whether or not they were the “winners” in the litigation.

   228.In court therefore, the old idea that a party is entitled to a full trial of everything at once has now largely
   disappeared: see, for example, the decision of the House of Lords in Ashmore v. Corporation of Lloyd’s [1992] 2
   Lloyd’s Rep. 1. Furthermore, this method of approach is reflected in the views expressed by Lord Woolf in his
   current consideration of how to improve our system of civil justice. The same reasoning, of course, applies to
   arbitrations.

   229.As we have said earlier, arbitration enjoys an advantage over litigation, since the arbitral tribunal is appointed
   to deal with the particular dispute that has arisen, and is thus in a better position to tailor the procedure to suit the
   particular circumstances of that dispute. Furthermore, an arbitral tribunal is often able, for the same reason, to
   move much quicker than the court.

   230.For these reasons, we have tried to make clear in this Clause that the tribunal is empowered to proceed in this
   way. This is an aspect of the duty cast upon the tribunal to adopt procedures suitable to the circumstances of the
   particular case, which is set out in Clause 33(1)(a). We would encourage arbitrators to adopt this approach in any
   case where it appears that time and money will be saved by doing so, and where such an approach would not be at
   the expense of any of the other requirements of justice.

   231.In this connection we would draw attention to the decision of Goff J. (now Lord Goff) in The Kostas Melas,
   op. cit. As we observed when considering Clause 39, the function of arbitrators is not to make temporary financial
   adjustments between the parties pending the resolution of the dispute, unless this is what they have agreed the
   arbitrators can do. As this case shows, there is a clear distinction between such arrangements and the right to make
   a permanent binding decision after considering the arguments, even though the later resolution of other issues (if
   this becomes necessary) may overall produce a different result.

   232.We should emphasize that in this Clause we are not intending to give arbitral tribunals greater or different
   powers from those they presently have, but to emphasise how their powers should, in suitable cases, be exercised.

   233.It might also be noted that we have been careful to avoid use of the term “interim award”, which has become a
   confusing term, and in its most common use, arguably a misnomer.

Clause 48    Remedies
   234.We trust that the matters addressed in this Clause are self-evident. We have excluded specific performance of
   land contracts, so as not to change the law in this regard, but clarified the power of arbitrators to award injunctive
   relief. Given that the parties are free to agree on the remedies that a tribunal may order, there is nothing to restrict
   such remedies to those available at Court.

Clause 49    Interest

   235.The responses we received demonstrated to us that there was a general desire to give arbitral tribunals a




                                                                                29
                           Case 1:19-cv-03619-VSB Document 25-5 Filed 06/18/19 Page 31 of 49



       general power to award compound interest.

       236.There is no doubt that the absence of such a power adds to the delays (and thus the expense) of arbitrations
       and causes injustice, for it is often in a party’s interest to delay the proceedings and the honouring of an award,
       since the interest eventually payable is less than can be made by holding on to funds which should be paid over to
       the other party, who of course is losing out by a like amount.

       237.Some of those responding were fearful that arbitrators would abuse this power, and may, for example, award
       compound interest on a punitive rather than compensatory basis. We do not share those fears. To our minds any
       competent arbitrator seeking to fulfil the duties laid on him by the Bill will have no more difficulty in making
       decisions about compound interest than he will in deciding in any other context what fairness and justice require.
       Anyone who has such difficulties demonstrates, in our view, that he is really not fit to act as an arbitrator. In such
       a case, the award and the arbitrator will be susceptible of challenge.

       238.Clause 84 and 111 allow for transitional measures. In the context of this Clause, we understand that these may
       prove necessary in relation to the enforcement of awards through the county courts, who we are told are not
       presently equipped to calculate compound interest payable from the date of the award.

Clause 50        Extension of Time for Making Award
       239.This Clause re-enacts the existing law, though with two qualifications:

  i.      arbitral procedures for obtaining an extension must be exhausted before recourse to the court; and
  ii.     the court must be satisfied that substantial injustice would be done if the time were not extended.

            It seems to us that these qualifications are needed so as to ensure that the court’s power is supportive rather
       than disruptive of the arbitral process. For the same reason, it seems to us that it would be a rare case indeed where
       the court extended the time notwithstanding that this had not been done through an available arbitral process.

Clause 51        Settlement
       240.This Clause reflects article 30 of the Model Law. It enables an agreed settlement of the dispute to be given the
       status of an arbitral award, which could then be enforced as such.

       241.Concern has been expressed that this provision (taken from article 30 of the Model Law) might be used by the
       parties either to obtain an award in respect of matters which are simply not arbitrable (e.g. matters which under
       our law cannot be settled by agreement between the parties), or to mislead third parties (e.g. the tax authorities). It
       was suggested that any agreed award should have to state on its face that it is such.

       242.Dealing first with deception, in our view there is no material difference between Clause 51 and our present
       law: cf. p. 59 of the Mustill Report. As that Report observes, article 30 and our present law recognise the right of
       the tribunal to refuse to make an award on agreed terms if it contains an objectionable feature, e.g. is structured to
       mislead third parties. Clause 51 preserves that right. Thus unless the tribunal is itself prepared to be a party to an
       attempted deception, we consider the risk that misleading awards will be made to be very small. If the tribunal is
       prepared to conspire with the parties, then nothing we could put in Clause 51 is likely to deter it. Furthermore, the
       whole of Clause 51 is based upon the assumption that there is a dispute between the parties which has been
       referred to arbitration and then settled. Nothing in the Clause would assist parties to mislead others where there
       was no genuine dispute or genuine reference or genuine settlement. The Clause would simply not apply to such a
       situation.

       243.So far as arbitrability is concerned, this is a question that goes beyond agreed awards. We discuss this
       question when considering Clause 66 (see also the supplementary recommendations in Chapter 6 below).

       244.We are not persuaded that we should require that any agreed award should state that it is such. Both under this
       Clause and Clause 52 the parties are free to agree on the form the award should take. In our view this is not only
       the position under the Model Law but also the position under our present law. A requirement that an agreed award
       should state that it is such would have to be made a mandatory provision to be effective. We are not aware of any
       problems arising under our present law and are reluctant to impose this formal requirement. Moreover, it would of
       course be open to the tribunal to record the agreement in the award if they thought it was appropriate to do so.
       However, at the enforcement stage we agree that the Court should be informed if the award is an agreed award, if




                                                                                   30
                       Case 1:19-cv-03619-VSB Document 25-5 Filed 06/18/19 Page 32 of 49



   this is not apparent from the award itself. We return to this point when considering Clause 66 below (see also
   Chapter 6).

Clause 52 Form of Award

   245.This Clause follows closely article 31 of the Model Law. There are, however, two matters worthy of particular
   note.

   246.In the first place, as in the Model Law, we have required the tribunal to give reasons, unless the award is an
   agreed award or the parties have agreed that reasons need not be given.

   247.To our minds, it is a basic rule of justice that those charged with making a binding decision affecting the
   rights and obligations of others should (unless those others agree) explain the reasons for making that decision.
   This was also the view of the majority of those who commented on this.

   248.It was suggested that having to give reasons would be likely to add to the cost of arbitrations and encourage
   applications for leave to appeal to the court.

   249.We do not agree. The need for reasons is that which we have explained above and has nothing to do with the
   question whether or not a court should hear an appeal from an award. Further, we have introduced stricter
   conditions for the bringing of appeals in any event. As to cost, it is always open to the parties to agree to dispense
   with reasons if they wish to do so, though in the case of domestic arbitrations this can only be done after the
   dispute has arisen: see Clauses 69(1) and 87.

   250.The second noteworthy point is that we have used the word “seat” instead of the Model Law phrase “place of
   arbitration”. We consider that the Model Law uses this phrase to mean the seat (there being no obvious legal
   reason to stipulate the geographical place where the award was made), and since we have used this word earlier in
   the Bill (see Clauses 2 and 3) it would in our view only cause confusion not to use it here. Of course the seat is
   only of importance in international arbitrations or where the question arises as to the enforcement of an award
   abroad. Therefore, in a purely domestic arbitration, if an arbitrator were to fail to state the “seat”, or to state this
   incorrectly, it is extremely unlikely that the award could be challenged under Clause 68(2)(h), given that such a
   failure would be unlikely to result in “substantial injustice”.

   251.Subsection (3) provides that the award shall be in writing and signed by all the arbitrators or, alternatively, by
   all those assenting to the award. An earlier draft of this subsection had only stipulated that all arbitrators assenting
   to an award sign it. It was pointed out to the DAC, however, that (for whatever reason) some dissenting arbitrators
   may not wish to be identified as such, and that the provision should therefore be amended to provide for this.

   252.It has been suggested to the DAC that there should be a provision allowing for somebody to sign on behalf of
   an arbitrator. This could invoke complicated principles of agency, and, overall, is better left to be resolved in each
   particular case.

Clause 53 Place Where Award is Treated as Made
   253.This Clause is designed to avoid disputes over where an award is made and (in cases where Part I of the Bill
   applies to the arbitration in question) it reverses the decision (although not the result) of the House of Lords in
   Hiscox v. Outhwaite [1992] 1 A.C. 562.

Clause 54    Date of Award

   254.We trust this provision is self-explanatory.

Clause 55    Notification of Award

   255.This provision we also trust is self-explanatory. The obligation on the tribunal to notify the parties by service
   on them of copies of the award is important, given that certain time limits in the Bill for, e.g. challenging the
   award, run from the date of the award (which, under Clause 54, in the absence of any other agreement, is the date
   upon which it is signed). Time periods, of course, can be extended: see Clause 79. We have required the award to
   be notified to the “parties” so as to prevent one party from obtaining the award and sitting on it without informing
   the other party until the expiry of time limits for appeal etc, which we are aware has happened in practice.




                                                                               31
                       Case 1:19-cv-03619-VSB Document 25-5 Filed 06/18/19 Page 33 of 49



   256.Clause 55(3) provides that nothing in this section affects the power to withhold an award in the case of
   non-payment. However, it should be noted that the duty to notify all parties would of course revive once the
   tribunal’s “lien” has been satisfied.

Clause 56 Power to Withhold Award in Case of Non-payment

   257.These provisions enable a party to seek the assistance of the court if he considers that the arbitrators are
   asking too much for the release of their award, though it is important to note from subsection (4) that there is no
   recourse if there is already arbitral machinery for an appeal or review of the fees or expenses demanded.

   258.Subsection (8) makes clear that this Clause does not affect the right to challenge fees and expenses under
   Clause 28, i.e. that paying them to get the award does not lose this right. The reason for this provision is that it
   may be important for a party to obtain the award quickly, rather than going to the court for an order about fees and
   expenses before getting the award.

   259.Unlike section 19 of the 1950 Act, this provision gives the court a discretion to specify that a lesser amount
   than that claimed by the arbitrators be paid into court, in order to have the award released. If this were not so, an
   arbitrator could demand an extortionate amount, in effect preventing a party from taking advantage of the
   mechanism provided for here.

   260.For obvious reasons, this provision is mandatory.

Clause 57    Correction of Award or Additional Award
   261.This Clause reflects article 33 of the Model Law. In our view this is a useful provision, since it enables the
   arbitral process to correct itself, rather than requiring applications to the court. In order to avoid delay, we have
   stipulated time limits for seeking corrections, etc.

Clause 58    Effect of Award

   262.This provision in effect simply restates the existing law.

   263.It has been suggested that what is described as the other side of subsection (1) should be spelt out in the Bill,
   i.e. that whatever the parties may or may not agree, the award is of no substantive or evidential effect against any
   one who is neither a party nor claiming through or under a party.

   264.Such a provision would, of course, have to be mandatory. It would have to confine itself to cases exclusively
   concerned with the laws of this country, for otherwise it could impinge on other applicable laws which have a
   different rule. Even where the situation was wholly domestic, it would also have to deal with all those cases (e.g.
   insurers) who are not parties to the arbitration but whose rights and obligations may well be affected by awards
   (agreed or otherwise) in one way or another. In our view it would be very difficult to construct an acceptable
   provision and we are not persuaded that it is needed.


                                           Costs of the Arbitration

Clause 59    Costs of the Arbitration

Clause 60    Agreement to Pay Costs in Any Event

Clause 61    Award of Costs

Clause 62    Effect of Agreement or Award about Costs

Clause 63    The Recoverable Costs of the Arbitration

Clause 64    Recoverable Fees and Expenses of Arbitrators




                                                                              32
                       Case 1:19-cv-03619-VSB Document 25-5 Filed 06/18/19 Page 34 of 49



Clause 65 Power to Limit Recoverable Costs
   265.In these Clauses we have attempted to provide a code dealing with how the costs or an arbitration should be
   attributed between the parties. The question of the right of the arbitrators to fees and expenses is dealt with earlier
   in that part of the Bill concerned with the arbitral tribunal: see Clause 28.

   266.Clause 59 defines costs.

   267.Clause 60 is a mandatory provision preventing effective agreements to pay the whole or part of the costs in
   any event unless made after the dispute has arisen. The Clause is based on section 18(3) of the Arbitration Act
   1950. The Committee are of the view that public policy continues to dictate that such a provision should remain.

   268.Clause 62 empowers the arbitrators to make an award in relation to costs. Subsection (2) sets out the general
   principle to be applied, which is the same principle that is applicable in court.

   269.It has been suggested that arbitral tribunals should not be fettered in this way, but to our minds it is helpful to
   state the principle, especially for those who may not be lawyers and who otherwise might not know how to
   proceed. Furthermore, it seems to us that there is no reason why the general principle should not apply to
   arbitrations: it certainly does under the present law. The parties are, of course, free to agree on other principles,
   subject to Clause 60.

   270.Clauses 63 and 64 are we hope more or less self-explanatory. Clearly there has to be a special regime for the
   fees and expenses of the arbitrators, for otherwise they would be left with the power to decide for themselves
   whether or not they had overcharged!

   271.Clause 64(4) preserves any contractual right an arbitrator may have to payment of his fees and expenses. If a
   party has agreed these, then it would in our view be wrong to allow the court to adjust the amount, i.e. to rewrite
   that agreement.

   272.Clause 65 contains a new proposal. It gives the tribunal power to limit in advance the amount of recoverable
   costs. We consider that such a power, properly used, could prove to be extremely valuable as an aid to reducing
   unnecessary expenditure. It also represents a facet of the duty of the tribunal as set out in Clause 33. The Clause
   enables the tribunal to put a ceiling on the costs, so that while a party can continue to spend as much as it likes on
   an arbitration it will not be able to recover more than the ceiling limit from the other party. This will have the
   added virtue of discouraging those who wish to use their financial muscle to intimidate their opponents into giving
   up through fear that by going on they might be subject to a costs order which they could not sustain.


                               Powers of the Court in Relation to Award

Clause 66    Enforcement of the Award

   273.This reflects article 35 of the Model Law. Enforcement through the court provides the classic case of using the
   court to support the arbitral process. Subsection (3)(a) is intended to state the present law: see Mustill & Boyd,
   Commercial Arbitration (2nd (ed.) at p. 546. Subsection (3)(b) is intended to cover cases where public policy
   would not recognise the validity of an award, for example awards purporting to decide matters which our law does
   not accept can be resolved by this means. For obvious reasons, this provision is mandatory.

   274.Reference should be made to Chapter 6, where certain supplementary recommendations are made with respect
   to this Clause.

Clause 67    Challenging the Award: Substantive Jurisdiction

   275.Jurisdiction has already been considered in the context of that part of the Bill dealing with the jurisdiction of
   the arbitral tribunal: see Clauses 30 to 32.

   276.Clause 31 allows the tribunal (where it has power to rule on its own jurisdiction) to make a “jurisdiction”
   award, either on its own, or as part of its award on the merits. Clause 67 provides the mechanism for challenging
   the jurisdiction rulings in such awards, and is a mandatory provision. It also provides a mechanism for challenges
   to the jurisdiction by someone who has taken no part in the arbitral proceedings. We deal with such persons




                                                                               33
                       Case 1:19-cv-03619-VSB Document 25-5 Filed 06/18/19 Page 35 of 49



   below, when considering Clause 72.

   277.To avoid the possibility of challenges to the jurisdiction causing unnecessary delay, the rights given by this
   Clause are subject to qualifications, which explains the reference in subsection (1) to three other sections. In
   addition, subsection (2) means that a challenge to jurisdiction does not stop the tribunal from proceeding with
   other aspects of the arbitration while the application is pending.

Clause 68    Challenging the Award: Serious Irregularity

   278.We have drawn a distinction in the Bill between challenges in respect of substantive jurisdiction (i.e. those
   matters listed in Clause 30) and challenges in respect of what we have called “serious irregularity”. We appreciate
   that cases may arise it which it might be difficult to decide into which category a particular set of circumstances
   should be placed, but since the time limits etc for both Clause 67 and Clause 68 are the same, this should cause no
   procedural difficulties. We are firmly of the view, however, that it is useful to have two categories.

   279.The reason for this is that where jurisdiction is concerned, there can be no question of applying a test of
   “substantial injustice” or the like. An award of a tribunal purporting to decide the rights or obligations of a person
   who has not given that tribunal jurisdiction so to act simply cannot stand, though of course, if the party concerned
   has taken part in the arbitration, there is nothing wrong in requiring him to act without delay in challenging the
   award.

   280.Irregularities stand on a different footing. Here we consider that it is appropriate, indeed essential, that these
   have to pass the test of causing “substantial injustice” before the court can act. The court does not have a general
   supervisory jurisdiction over arbitrations. We have listed the specific cases where a challenge can be made under
   this Clause. The test of “substantial injustice” is intended to be a applied by way of support for the arbitral process,
   not by way of interference with that process. Thus it is only in those cases where it can be said that what has
   happened is so far removed from what could reasonably be expected of the arbitral process that we would expect
   the court to take action. The test is not what would have happened had the matter been litigated. To apply such a
   test would be to ignore the fact that the parties have agreed to arbitrate, not litigate. Having chosen arbitration, the
   parties cannot validly complain of substantial injustice unless what has happened simply cannot on any view be
   defended as an acceptable consequence of that choice. In short, Clause 68 is really designed as a long stop, only
   available in extreme cases where the tribunal has gone so wrong in its conduct of the arbitration that justice calls
   out for it to be corrected.

   281.By way of example, there have been cases under our present law where the court has remitted awards to an
   arbitral tribunal because the lawyers acting for one party failed (or decided not to) put a particular point to the
   tribunal: see, for example Indian Oil Corporation v. Coastal (Bermuda) Ltd [1990] 2 Lloyd’s Rep. 407; King v.
   Thomas McKenna [1991] 2 Q.B. 480; Breakbulk Marine v. Dateline 19 March 1992, unreported (jurisdiction
   recognised but not exercised).

   282.The responses we received were critical of such decisions, on the grounds that they really did amount to an
   interference in the arbitral process agreed by the parties. We agree. The Clause we propose is designed not to
   permit such interference, by setting out a closed list of irregularities (which it will not be open to the court to
   extend), and instead reflecting the internationally accepted view that the court should be able to correct serious
   failure to comply with the “due process” of arbitral proceedings: cf. article 34 of the Model Law.

   283.This Clause is, of course, mandatory.

Clause 69    Appeal on Point of Law

   284.We received a number of responses calling for the abolition of any right of appeal on the substantive issues in
   the arbitration. These were based on the proposition that by agreeing to arbitrate their dispute, the parties were
   agreeing to abide by the decision of their chosen tribunal, not by the decision of the court, so that whether or not a
   court would reach the same conclusion was simply irrelevant. To substitute the decision of the court on the
   substantive issues would be wholly to subvert the agreement the parties had made.

   285.This proposition is accepted in many countries. We have considered it carefully, but we are not persuaded that
   we should recommend that the right of appeal should be abolished. It seems to us, that with the safeguards we
   propose, a limited right of appeal is consistent with the fact that the parties have chosen to arbitrate rather than
   litigate. For example, many arbitration agreements contain an express choice of the law to govern the rights and
   obligations arising out of the bargain made subject to that agreement. It can be said with force that in such




                                                                               34
                           Case 1:19-cv-03619-VSB Document 25-5 Filed 06/18/19 Page 36 of 49



       circumstances, the parties have agreed that that law will be properly applied by the arbitral tribunal, with the
       consequence that if the tribunal fail to do this, it is not reaching the result contemplated by the arbitration
       agreement.

       286.In these circumstances what we propose is a right to apply to the court to decide a point of law arising out of
       an award. This right is limited, however, in several ways.

  i.      The point of law must substantially affect the rights of one or more of the parties. This limitation exists, of
          course, in our present law.
  ii.     The point of law must be one that was raised before the tribunal. The responses showed that in some cases
          applications for leave to appeal have been made and granted on the basis that an examination of the reasons for
          the award shows an error on a point of law that was not raised or debated in the arbitration. This method of
          proceeding has echoes of the old and long discarded common law rules relating to error of law on the face of
          the award, and is in our view a retrograde step. In our view the right to appeal should be limited us we suggest.
  iii.    There have been attempts, both before and after the enactment of the Arbitration Act 1979, to dress up
          questions of fact as questions of law and by that means to seek an appeal on the tribunal’s decision on the facts.
          Generally these attempts have been resisted by the courts, but to make the position clear, we propose to state
          expressly that consideration by the court of the suggested question of law is made on the basis of the findings
          of fact in the award.
  iv.     We have attempted to express in this Clause the limits put on the right to appeal by the House of Lords in
          Pioneer Shipping Ltd v. BTP Tioxide Ltd (The Nema) [1982] A.C. 724.

       287.With respect to the last point, we think it is very important to do this. Many of those abroad who do not have
       ready access to our case law were unaware that the Arbitration Act 1979 had been construed by the House of
       Lords in a way that very much limited the right of appeal, and which was not evident from the words of the Act
       themselves.

       288.The test we propose is whether, in the ordinary case, the court is satisfied that the decision of the tribunal is
       obviously wrong. The right of appeal is only available for such cases, for the reasons discussed above. Where the
       matter is one of general public importance, the test is less onerous, but the decision must still be open to serious
       doubt.

       289.We propose a further test, namely whether, despite the agreement of the parties to resolve the matter by
       arbitration, it is just and proper in all the circumstances for the court to determine the question.

       290.We have been asked why we suggest this addition. The reason is that we think it desirable that this factor
       should be specifically addressed by the court when it is considering an application. It seems to us to be the basis
       on which the House of Lords acted as it did in The Nema, op. cit.. The court should be satisfied that justice dictates
       that there should be an appeal; and in considering what justice requires, the fact that the parties have agreed to
       arbitrate rather than litigate is an important and powerful factor.

       291.It will be noted that we have included a provision that the court should determine an application without a
       hearing unless it appears to the court that a hearing is required. This again reflects what was said in The Nema, op.
       cit. about the tendency for applications for leave being turned into long and expensive court hearings. In our view,
       the tests for leave (i.e. obviously wrong or open to serious doubt) are such that in most cases the court will be able
       to decide whether to allow or reject the application on written material alone.

       292.Finally, a question has been raised as to whether an agreement in advance of the proceedings (i.e. contained in
       an arbitration clause mor in the underlying contract) would satisfy Clause 69(2)(a). The Clause is intended to
       encompass such agreements, and in our view it plainly does so since the word agreement is not qualified.
       However, such an agreement will not automatically allow an appeal unless it complies with the other conditions
       set out in Clause 69 and 70.

Clause 70        Challenge or Appeal: Supplementary Provisions

Clause 71        Challenge or Appeal: Effect of Order of the Court
       293.These provisions contain time-limits and other matters in relation to challenges to the award and applications
       and appeals. Some of these provisions are mandatory.




                                                                                  35
                       Case 1:19-cv-03619-VSB Document 25-5 Filed 06/18/19 Page 37 of 49



   294.The time limit in Clause 70(3) runs from the date of the award, or, where applicable, the date when a party
   was notified of the result of any arbitral process of appeal or review. It has been suggested that difficulties might
   arise if an award is held back by the arbitrators, pending payment by the parties (i.e. under Clause 56). It is
   possible that the time limit in Clause 70(3) will have expired by the time an award is released. However, the DAC
   is of the view that the date of the award is the only incontrovertible date from which the time period should run.
   Any other starting point would result in great uncertainty (e.g. as to the exact point at which an award is “released”
   or “delivered”). Further, any difficulties arising from specific circumstances can be easily remedied by way of an
   extension of time under Clause 79.


                                                  Miscellaneous

Clause 72    Saving for Rights of Person who Takes no Part in Proceedings

   295.To our minds this is a vital provision. A person who disputes that an arbitral tribunal has jurisdiction cannot
   be required to take part in the arbitration proceedings or to take positive steps to defend his position, for any such
   requirement would beg the question whether or not his objection has any substance and thus be likely to lead to
   gross injustice. Such a person must be entitled, if he wishes, simply to ignore the arbitral process, though of course
   (if his objection is not well-founded) he runs the risk of an enforceable award being made against him. Those who
   do decide to take part in the arbitral proceedings in order to challenge the jurisdiction are, of course, in a different
   category, for then, having made that choice, such people can fairly and properly be required to abide by the time
   limits etc. that we have proposed.

   296.This is a mandatory provision.

Clause 73    Loss of Right to Object

   297.Recalcitrant parties or those who have had an award made against them often seek to delay proceedings or to
   avoid honouring the award by raising points on jurisdiction, etc. which they have been saving up for this purpose
   or which they could and should have discovered and raised at an earlier stage. Article 4 of the Model Law contains
   some provisions designed to combat this sort of behaviour (which does the efficiency of arbitration as a form of
   dispute resolution no good) and we have attempted to address the same point in this Clause. In particular, unlike
   the Model Law, we have required a party to arbitration proceedings who has taken part or continued to take part
   without raising the objection in due time, to show that at that stage he neither knew nor could with reasonable
   diligence have discovered the grounds for his objection (the latter being an important modification to the Model
   Law, without which one would have to demonstrate actual knowledge, which may be virtually impossible to do).
   It seems to us that this is preferable to requiring the innocent party to prove the opposite, which for obvious
   reasons it might be difficult or impossible to do.

   298.For the reasons explained when considering Clause 72, the provision under discussion cannot, of course, be
   applied to a party who has chosen to play no part at all in the arbitral proceedings.

Clause 74    Immunity of Arbitral Institutions, etc.

   299.In this mandatory provision we have provided institutions and individuals who appoint arbitrators with a
   degree of immunity.

   300.The reason for this proposal is that without such an immunity, there is in our view a real risk that attempts will
   be made to hold institutions or individuals responsible for the consequences of their exercise of the power they
   may be given to appoint or nominate arbitrators, or for what their appointed or nominate arbitrators then do or fail
   to do. This would provide a means of reopening matters that were referred to arbitration, something that might be
   encouraged if arbitrators were given immunity (as we have also proposed in Clause 29) but nothing was said about
   such institutions or individuals.

   301.There is an additional point of great importance. Many organisations that provide arbitration services,
   including Trade Associations as well as bodies whose sole function it is to provide arbitration services, do not in
   the nature of things have deep pockets. Indeed much of the work is done by volunteers simply in order to promote
   and help this form of dispute resolution. Such organisations could find it difficult if not impossible to finance the
   cost of defending legal proceedings or even the cost of insurance against such cost. In our view the benefits which
   these organisations (and indeed individuals) have on arbitration generally fully justify giving them a measure of




                                                                               36
                           Case 1:19-cv-03619-VSB Document 25-5 Filed 06/18/19 Page 38 of 49



       protection so that their good work can continue.

Clause 75        Charge to Secure Payment of Solicitors’ Costs

       302.This is a technical provision designed to maintain the present position.


                                                    Supplementary

Clause 76        Service of Notices, etc.
       303.The subject matter of this Clause was touched on in the MacKinnon Report which led to the Arbitration Act
       1934, but at that time no action was taken.

       304.In this Clause we have attempted to do three things.

  i.      We have stipulated that the parties can agree on how service of notices and other documents can be done.
  ii.     We have made clear that in the absence of agreement, service by any effective means will suffice.
  iii.    We have provided in subsection (4) an option which can best be described as a “fail-safe” method, which a
          party may employ if he wishes, for example if he is not sure that other methods will be effective. We should
          emphasise that this fail-safe method is not a compulsory or preferred method for service, but merely a means
          which, if employed, will be treated as effective.

       305.These provisions do not apply in respect of service in court proceedings, for the obvious reason that such
       service must comply with the rules of the court concerned.

Clause 77 Powers of Court in Relation to Service of Documents
       306.In this Clause we have given the court powers to support the arbitral process so that it is not delayed or
       frustrated through difficulties over service. In the nature of human affairs, it is sadly the case that potential
       respondents to arbitration proceedings quite often go to considerable lengths to avoid service and thus to achieve
       this state of affairs, by making normal methods difficult or even impossible to use effectively. This Clause should,
       in appropriate cases, help to deal with such cases.

Clause 78        Reckoning Periods of Time

       307.In our view it would be of great assistance to set out a code to deal with the reckoning of time, thus avoiding
       the need to refer to other sources. Hence this provision.

Clause 79 Power of Court to Extend Time Limits Relating to Arbitral Proceedings
       308.Here we propose that the court should have a general right to extend time limits, except time limits for starting
       an arbitration, which is dealt with specifically in Clause 12. We propose that the wording of the Clause be clarified
       as set out in Chapter 6 below.

       309.This power is limited in the ways set out in this Clause. In particular, no extension will be granted unless a
       substantial injustice would otherwise be done and any arbitral process for obtaining an extension must first be
       exhausted. As we have said in other contexts, it would be a rare case indeed where we would expect the court to
       grant an extension where such has not been obtained through that process. With these limitations we take the view
       that this provision can properly be described as supporting the arbitral process.

Clause 80        Notice and other Requirements in Connection with Legal Proceedings

       310.Legal proceedings must of course be subject to the rules of the court concerned. We have made clear,
       therefore, that where the Bill provides for notice of legal proceedings to be given to others, this is a reference to
       such rules as the court concerned may make; and is not a separate requirement over and above those rules.




                                                                                  37
                       Case 1:19-cv-03619-VSB Document 25-5 Filed 06/18/19 Page 39 of 49



Clause 81    Saving for Certain Matters governed by Common Law
   311.As we have stated earlier, and as was stated in the Mustill Report, it would be neither practicable nor desirable
   to attempt to codify the whole of our arbitration law. Hence subsections (1) and (2) of this Clause.

   312.It was suggested to us that a provision preserving the common law would enable arguments to be raised and
   accepted which were contrary to the spirit and intent of the Bill. We do not think that this will happen, in view of
   the opening words of the Clause and indeed the statements of principle in Clause 1. Equally, it seems to us to be
   necessary to make clear that the common law (so far as it is consistent with the Bill) will continue to make its
   great contribution to our arbitration law, a contribution that has done much to create and preserve the world wide
   popularity of arbitration in our country.

   313.Subsection (3) is technically necessary to make clear that the repeal of the existing statutes does not have the
   effect of reviving the common law rules relating to errors on the face of the award.

Clause 82    Minor Definitions

Clause 83    Index of Defined Expressions: Part I
   314.The first of these Clauses provides the definition of words and phrases which are often repeated in the body of
   the Bill, so that repetition of the meaning is avoided, as well as providing a ready means of discovering the
   meaning of certain important words and phrases. The second of these Clauses is also designed to help the reader
   by identifying the place where other important words and phrases are defined or explained.

Clause 84    Transitional Provisions

   315.This Clause sets out the general proposition, namely that the Bill will apply to arbitral proceedings
   commenced after the legislation comes into force, whenever the arbitration agreement is made. There are
   respectable precedents for this, since the Arbitration Acts 1889, and 1934 contained a like provision. The 1950
   Act, of course, was not a precedent, since this was a consolidating measure. We consider this to be a useful
   provision, since some arbitration agreements have a very long life indeed (for example, rent review arbitration
   agreements under leases) and it would be most unsatisfactory if the existing law and the proposed legislation were
   to run in parallel (if that is the right expression) indefinitely into the future.

   316.Reference should also be made to Clause 111.


                                    ———————————————

CHAPTER 3


PART II OF THE BILL


OTHER PROVISIONS RELATING TO ARBITRATION


                                    Domestic Arbitration Agreements

Clause 85    Modification of Part I in Relation to Domestic Arbitration Agreements

Clause 86    Staying of Legal Proceedings

Clause 87    Effectiveness of Agreement to Exclude Court’s Jurisdiction




                                                                              38
                       Case 1:19-cv-03619-VSB Document 25-5 Filed 06/18/19 Page 40 of 49



Clause 88 Power to Repeal or Amend ss.85 to 87
   317.Under our present law, a distinction is drawn between domestic and other arbitrations for two main purposes.

   318.In the first place, the rules for obtaining a stay of legal proceedings differ. The reason for this is that under
   international Conventions, a stay in favour of an arbitration is mandatory except in certain specified
   circumstances. The current Convention is the New York Convention and the rules under that Convention we have
   now set out in Clause 9. With an exception that we have already discussed above, Clause 9 simply re-enacts the
   Arbitration Act 1975 so far as it concerns this matter.

   319.Section 1 of the Arbitration Act 1975 does not apply to domestic arbitrations as there defined. These continue
   to be governed by section 4(1) of the Arbitration Act 1950, which makes the grant of a stay discretionary.

   320.It is our view that consideration should be given to abolishing this distinction and applying the New York
   Convention rules to all cases. It seems to us that these rules fit much more happily with the concept of party
   autonomy than our domestic rules, which were framed at a time when attitudes to arbitration were very different
   and the courts were anxious to avoid what they described as usurpation of their process.

   321.For example, there are cases justifying the refusal of a stay in cases where the court considers that the party
   seeking to arbitrate has no defence to the claim and is merely seeking to delay the day of judgment. This has been
   explained on the basis that since there is no defence to the claim, there is no dispute that can be arbitrated. The
   difficulty with this argument is that it logically follows that only disputable matters can be arbitrated, or, in other
   words, that the arbitrators have no jurisdiction to deal with cases where there is no real defence. This in turn means
   that a claimant cannot refer a claim to arbitration where there is no real defence, since ex hypothesi the arbitrators
   would have no jurisdiction. In short, this argument leads to consequences that in our view have only to be stated to
   be rejected. As to delaying tactics, it has been our intention throughout the Bill to provide the means whereby an
   agreement to arbitrate can produce (in suitable cases) a very quick answer indeed. Indeed, if in truth there is no
   defence to a claim, then it should not take more than a very short time for an arbitral tribunal to deal with the
   matter and produce an award.

   322.For these reasons, which are those discussed in Nelson v. Hayter [1990] 2 Lloyd’s Rep. 265, we consider that
   this ground for preserving the distinction between domestic and other arbitrations so far as stays are concerned is
   highly unconvincing.

   323.The domestic rules have also been used to refuse stays where the disputes are likely to involve other parties,
   who could not be brought into the arbitration, since the agreement to arbitrate only binds those who were party to
   it. Here the justification for refusing to stay legal proceedings is that it would be much better for all the concerned
   parties to be brought into one proceeding, so that the whole matter can be sorted out between them all.

   324.This reasoning of course is in one sense supported by common sense and justice, for in certain cases it would
   be better and fairer for all the disputes between all the parties involved to be dealt with by one tribunal, thereby
   avoiding delay and the possibility of inconsistent findings by different tribunals. However, as we observed in the
   context of considering whether there should be a power (without the agreement of the parties) to order
   consolidation or concurrent hearings in arbitrations (Clause 35), to refuse a stay because other parties are involved
   involves tearing up the arbitration agreement that the applicant for a stay has made. In other words, with the
   benefit of hindsight, the court adjusts the rights and obligations of contracting parties.

   325.We fully accept that for reasons of consumer protection, this on occasion can and should be done, but we are
   not persuaded that it should be a general rule in the context of stays of domestic arbitrations, for it sits uneasily
   with the principle of party autonomy and amounts to interference with rather than support for the arbitral process.

   326.We should also note that the distinction drawn between domestic and other arbitrations produces odd results.
   An arbitration agreement between two English people is a domestic arbitration agreement, while an agreement
   between an English person and someone of a different nationality is not, even if that person has spent all his time
   in England. Furthermore, we are aware that it could be said that the distinction discriminates against European
   Community nationals who are not English, and is thus contrary to European law.

   327.Notwithstanding the foregoing, we do not propose in this Bill to abolish the distinction. Some defend it and
   we have not had an opportunity to make all the soundings we would like on this subject. What we have done is to
   put the domestic arbitration rules in a separate part of the Bill, and provided in Clause 88 for a power of repeal
   through the mechanism of a positive joint resolution of each House of Parliament.




                                                                               39
                        Case 1:19-cv-03619-VSB Document 25-5 Filed 06/18/19 Page 41 of 49



    328.What we have felt able to do is to redraft the domestic rules on stays and to make two changes. Firstly we
    have removed the discretion and instead set out words which are wide enough to encompass the circumstances
    which the cases have developed as grounds for refusing a stay. Secondly and more importantly, we have reversed
    the existing burden of proof (and incidentally got rid of a double or perhaps treble negative in the previous
    legislation). It seemed to us that it was for the party seeking to litigate something which he had previously agreed
    to arbitrate to persuade the court that he should be allowed to go back on his agreement.

    329.The second purpose served by making a distinction between domestic and other arbitrations is to prevent the
    parties in a domestic case from effectively agreeing to exclude the jurisdiction of the court to deal with
    preliminary points of law or with an appeal from an award on a point of law, until after the commencement of the
    arbitral proceedings. This necessarily means that until the arbitration starts such parties cannot make an effective
    agreement to dispense with reasons, for that is treated as an agreement to exclude the jurisdiction of the
    court—see, now, Clause 69(1).

    330.Again we are not persuaded of the value or the validity of this, but we have preserved the existing law for the
    same reason as we have preserved the present position on stays. Our own view is that this distinction should
    disappear.

    331.It should be noted that we have not preserved the “special categories” dealt with in section 4 of the Arbitration
    Act 1979. These were intended as a temporary measure, and the weight of the responses received persuaded us
    that they should now go.


                                    Consumer Arbitration Agreements

Clauses 89 to 93

    332.In these Clauses we have consolidated the provisions of the Consumer Arbitration Agreements Act 1988. We
    have suggested this in order to bring within the Bill all the current major enactments on arbitration, so as to
    provide as complete a code as possible.

    333.We did not regard it as part of our remit to redraft this legislation, so we have not sought responses on it.
    However, we are aware that problems have arisen in construing this Act. For example, it has been suggested that
    what now appears as Clause 89 makes it far from clear whether a building contract made by a consumer falls
    outside the Act if the consumer has sought a number of quotes for the work.

    334.We are also aware of a more fundamental problem. This country has recently implemented Council Directive
    93/13 through the Unfair Terms in Consumer Contracts Regulations 1994 (S.I. 1994/3159). These Regulations
    came into force on 1st July 1995. Thus at the moment a situation exists where there are two parallel regimes for
    protecting consumer interests in the context of arbitration agreements.

    335.To our minds this is an unsatisfactory state of affairs, likely to cause confusion and difficulties. Although we
    have not attempted to trespass into the field of consumer protection, it does seem to us that it would be unfortunate
    if the opportunity were not taken to clarify the position. On the face of it, the solution would seem to be to
    maintain the suggested repeal of the 1988 Act and to omit Clauses 89 to 92 of the Bill. If this were to be done,
    then we would welcome at least a cross-reference in the Bill to the Regulations, so that anyone reading the Bill
    will be made aware of them. As we understand it, the Regulations would not affect our international obligations
    regarding arbitrations (for example, the New York Convention) though doubtless those charged with the question
    of consumer protection will consider this aspect of the matter.

    336.We would, however, emphasise that the arbitration community is extremely anxious that the Bill should not
    be delayed. The fact is that this country has been very slow to modernise its arbitration law and this has done us no
    good in our endeavour to retain our pre-eminence in the field of international arbitration, a service which brings
    this country very substantial amounts indeed by way of invisible earnings.

    337.It is for these reasons that we have included in Clause 88 a power to amend or repeal Clauses 89 to 93. If the
    situation cannot be clarified or settled without delaying the progress of the Bill, then this mechanism could allow
    the Bill to go forward with the Consumer Arbitration Agreements Act in it, and the matter dealt with later.




                                                                               40
                        Case 1:19-cv-03619-VSB Document 25-5 Filed 06/18/19 Page 42 of 49



                            Small Claims Arbitration in the County Court

Clause 94     Exclusion of Part 1 in Relation to Small Claims in the County Court

    338.There is an entirely separate regime for the arbitration of small claims in the county court. The Bill is not
    intended to affect this.

    339.As we observed earlier in the Report, we considered the suggestion that we should incorporate in the Bill
    another system for the arbitration of small claims, but for the reasons given, we have not adopted this suggestion
    and do not recommend it.


                                  Appointment of Judges as Arbitrators

Clause 95     Appointment of Judges as Arbitrators
    340.In this Clause we have set out the existing provisions for the appointment of Commercial Judges and Official
    Referees as arbitrators.

    341.We firmly of the view that provision should be made for any judge to be appointed as an arbitrator, rather than
    limiting the power to the two kinds of judge presently included. It was not, however, possible to obtain agreement
    to this proposal from the concerned departments in time to put it in the Bill.

    342.We appreciate that in view of the court commitments of judges generally, it is not possible to allow judges to
    act as arbitrators whenever they are asked and are willing to do so. Hence the present requirement now set out in
    subsections (2) and (3). We would suggest that the same or a similar provision is used for all other judges.

    343.We are told that the problem is particularly acute in the field of patents and the like, where the parties are
    anxious to arbitrate but where the only acceptable arbitrators are judges.


                                            Statutory Arbitrations

Clauses 96 to 101
    344.These provisions adapt Part 1 to statutory arbitrations. This exercise is not within our remit and we have
    played no part in it.


                                    ———————————————

CHAPTER 4


PART III OF THE BILL


Clauses 102 to 107

    345.The purpose of Part III is to re-enact the substance of the provisions relating to the recognition and
    enforcement of foreign arbitral awards contained in Part II of the Arbitration Act 1950 and the Arbitration Act
    1975, which gave effect to the U.K.’s treaty obligations under the Geneva and New York Conventions
    respectively.

    346.The Geneva Convention only remains in force as between state parties to that Convention which have not
    subsequently become parties to the New York Convention. So far as the U.K. is concerned, it is believed that only
    a few states (e.g. Malta) remain in that category. Accordingly, in the interest of brevity, Clause 102 states simply




                                                                              41
                    Case 1:19-cv-03619-VSB Document 25-5 Filed 06/18/19 Page 43 of 49



that Part II of the Arbitration Act 1950 continues to apply to Geneva Convention awards which are not also New
York Convention awards rather than restating or reframing the non-user friendly language of Part II of that Act.

347.The New York Convention on the Recognition and Enforcement of Foreign Arbitral Awards adopted by the
U.N. Conference on International Arbitration on 10 June 1958 is not only the cornerstone of international dispute
resolution; it is an essential ingredient more generally of world trade. If it did not exist, or even if it were not to
have been widely adopted by the world’s trading nations, contracting parties from different legal cultures might be
reduced to resolving their disputes in the courts of a country which would be alien to either one or both of them
(because of doubts as to the enforceability across national boundaries of arbitration awards made in a neutral
country). Clauses 102 to 107 of the Bill restate the current implementing legislation (contained in the 1975 Act) in
concise and simple language.

348.As we have indicated earlier in Chapter 2, we take the view that the definition of “in writing” is consonant
with Article II.2 of the New York Convention. For clarity therefore, we consider that the Bill can be improved by
including an express cross-reference to this definition in Clause 103(2). This would have the added advantage of
ensuring that the enforcement of foreign awards under Clause 66 and enforcement under the New York
Convention are in this respect in line with each other.

349.One intriguing question was highlighted by the decision of the House of Lords in Hiscox v. Outhwaite [1992]
1 A.C. 562. This concerns the case of an arbitration with its “seat” in country A and an award that states expressly
that it was “made” in country B. Country A might be a New York Convention country, and B not—or vice versa.
(Article I.1 of the Convention provides that it shall apply to “ . . . awards made in the territory of a State other
than the State in which recognition and enforcement of such awards are sought . . . ” (emphasis added)).

350.Distinguished authors (writing before the decision in Hiscox) are split on the question. Dr A.J. van den Berg
in the first edition of his authoritative book on the Convention (at pp. 294/295) states: “The award must be deemed
to be made in the country which is indicated in the award as [the] place where the award was made.” (emphasis
added).

351.But the late Dr F.A. Mann Q.C. (in [1985] Arb. Int. 107/108) wrote, after recalling that little learning then
existed on the question of where an award is made,

  “It is submitted that an award is ‘made’ at the place at which the arbitration is held, i.e. the arbitral seat . . .
  admittedly the view suggested here attributes a somewhat strained meaning to the word ‘made’. But for the
  reasons given the natural meaning of the word leads to such strange consequences that a less literal
  interpretation would seem to be justified”.

352.In Hiscox the question arose as to whether, where the “seat” of the arbitration was in England and for all
practical purposes it was a domestic “English” arbitration, the award became a “foreign” award for the purposes of
the Convention merely because it stated expressly on its face that it was signed in Paris? According to the House
of Lords, applying a literal interpretation of Article I.1 of the Convention, the answer was “Yes”.

353.So far as arbitrations held in England, Wales or Northern Ireland are concerned, the “strange consequences”
of this result have been removed by Clause 53 of the Bill (see above).

354.The DAC is of the view that this question should be resolved by incorporating into Part III of the proposed
new legislation an equivalent provision to that contained in Clause 53—to the effect that an award shall be treated
as made at the seat of the arbitration, regardless of where it was signed, despatched or delivered to any of the
parties. It seems to us that this is consonant with the U.K.’s treaty obligations under the New York Convention.


                                 ———————————————




                                                                            42
                        Case 1:19-cv-03619-VSB Document 25-5 Filed 06/18/19 Page 44 of 49



CHAPTER 5


PART IV OF THE BILL



    355.We have drawn attention to Clause 111 under Clause 84. The other Clauses in this Part we trust are
    self-evident, and were not within the remit of the DAC, although we do welcome the inclusion of Northern
    Ireland.


                                     ———————————————

CHAPTER 6


SUPPLEMENTARY RECOMMENDATIONS



    356.The foregoing discussion is based on the text of the Bill as it was introduced in December 1995. Since that
    date we have had the advantage of considering the speeches made in the House of Lords on the Second Reading
    and some comments and suggestions from others, as well as looking once again at the text of the Bill in the course
    of preparing this Report. In consequence, we make the following recommendations.

Clause 2 Scope of Application

    357.A number of foreign readers have expressed the view that Clause 2(2)(a) does not sufficiently make clear that
    the applicable law referred to is the law applicable to the arbitration agreement, rather than the law applicable to
    the substantive agreement (which would have far reaching and wholly unintended consequences). For the sake of
    clarity, we would suggest an amendment along the following lines:

      “ . . . where the applicable law to that agreement is the law of England and Wales or Northern Ireland; and . . . ”

Clause 7 Separability of Arbitration Agreement

    358.In view of the definition of “agreement” in Clause 5, we suggest that the words “(whether or not in writing)”
    be inserted after the words “another agreement” in Clause 7, since otherwise it could be said that this Clause is
    only effective in relation to such other agreements as are in writing. This is not the intention.

Clause 14(5)      Commencement of Arbitral Proceedings

    359.It has been suggested that the words “gives notice” should be replaced by “serves”, in conformity with
    Clauses 14(3) and 14(4). This is a matter for Parliamentary Counsel to consider.

Clause 16(6)(b) and Clause 21(4)

    360.The word “any” follows a negative and so could be read as meaning “all”. This is not the intention. We
    therefore suggest that the words “one or more matters” follow the word “any” in these provisions.

Clause 24(4) Power of Court to Remove Arbitrator
    361.We have explained in Chapter 1 above the reasoning behind Clause 29(3). Upon further reflection, it appears
    to us that Clause 24(4) needs to be altered for the same reason. As currently drafted, if an arbitrator resigns and is
    sued for his fees, he is not protected from such a breach of contract action by the immunity in Clause 29. Rather,




                                                                               43
                           Case 1:19-cv-03619-VSB Document 25-5 Filed 06/18/19 Page 45 of 49



       he can apply to the court for protection under Clause 25(3), and the court may see fit to grant this, if appropriate.
       However, if an arbitrator does not resign, but is removed by the court under Clause 24, it would appear that he will
       have the benefit of the immunity in Clause 29, come what may. In such circumstances, the parties could not sue
       him for breach of contract, unless they could demonstrate “bad faith”. This is anomalous. The DAC therefore
       recommends that Clause 24(4) be amended to provide that as well as making such order as it thinks fit with
       respect to an arbitrator’s entitlement to fees, where the court removes an arbitrator, it also be given a discretion to
       make such order as it thinks fit with respect to an arbitrator’s immunity under Clause 29. Such wide words would
       enable the court, for example, to remove the immunity but impose a ceiling on the amount of any liability.

       362.Arbitrators may also be removed by agreement of the parties. However, the DAC does not consider that a
       similar provision be made with respect to this, given that it would be contrary to the whole basis of Clause 29 for
       parties to be able to agree on the removal of an arbitrator’s immunity.

Clause 25(2)         Resignation of Arbitrator

       363.There is a rogue “in writing” in this subsection, which should be deleted by virtue of Clause 5(1).

Clause 38(3)         Security for Costs

       364.In the draft Clauses published in July 1995, the power to order security for costs was expressed in very
       general terms. This elicited a number of responses which expressed concern that there were no principles or
       guidelines for the exercise of this power. It is certainly the case that the power to order security for costs, unless
       exercised with great care, can all too easily work injustice rather than justice.

       365.The rules and principles applied by the courts with respect to security for costs have been carefully worked
       out over many years, and are contained in a large amount of case law that has developed alongside Order 23 of the
       Rules of the Supreme Court. Given the concerns referred to above, the DAC considered whether to set out these
       rules and principles in the Bill. In the end we decided that this would be simply impracticable: a codification of all
       the relevant case law would be extremely difficult, would result in very lengthy and complicated provisions, and
       may well have an unintended impact on how this area is approached by the courts.

       366.Clause 38(3) of the current draft of the Bill reflects what we initially concluded was the only solution to this
       difficulty: it provides that arbitrators are to have power to order a party to provide security for costs “wherever the
       court would have power . . .” and that this power is to be exercised: “on the same principles as the court”. In the
       light of many comments received since the Bill was introduced (including a significant number of criticisms of
       this subsection from foreign arbitration specialists and institutions), we have had to reconsider this area, and, after
       much careful thought, we have concluded that Clause 38(3) requires amendment for the following reasons:

  i.      As drafted, this subsection is very far from being “user-friendly”. Without referring to the Rules of the
          Supreme Court, and the case law referred to in the relevant part of the White Book, it would be impossible for
          any domestic or foreign user to determine what the nature and scope of the power conferred here is. Lay
          arbitrators may have difficulty locating or even, perhaps, understanding the relevant law (any error of law, of
          course, being a potential ground for appeal). In the case of a foreign arbitration that has its seat in this country
          for the sole reason that this is a neutral forum, it would be extremely undesirable for parties to have to instruct
          English lawyers in order to make sense of this provision. This alone could constitute a powerful disincentive to
          selecting this country as an arbitral seat. Indeed, throughout the Bill, we have been very careful to avoid any
          such express cross-references to other legal sources.
  ii.     One of the grounds on which an order for security for costs may be made in court is that the plaintiff is
          ordinarily resident out of the jurisdiction: see Order 23, Rule 1(1)(a) of the Rules of the Supreme Court. On
          further consideration of the matter, we have concluded that it would be very damaging to this country’s
          position as the leading centre for international arbitrations to make this ground available to arbitral tribunals. It
          would reasonably appear to those abroad who are minded to arbitrate their claims here that foreigners were
          being singled out for special and undeserved treatment. (Of course if the parties agree to invest their tribunal
          with power to order security for costs on this ground, they are free to do so).
  iii.    On reflection, the concerns expressed above as to the potential scope of the power conferred by Clause 38(3)
          and the possibilities of injustice may be overstated. The other provisions of the Bill confer very far-reaching
          powers on arbitrators, and it has been made clear throughout that this is tempered, for example, by the
          mandatory duty in Clause 33. The same would be true of the power to order security for costs: in exercising the
          power, the tribunal would have to comply with Clause 33, and any serious irregularity could form the basis of a
          challenge. In agreeing to arbitration, parties in effect agree that their disputes could be decided differently from




                                                                                   44
                         Case 1:19-cv-03619-VSB Document 25-5 Filed 06/18/19 Page 46 of 49



      a court, although in accordance with principles of justice. The fact that arbitrators may decide an issue as to
      security for costs differently from a judge appears to be no more than an aspect of this. It is true that if this
      power is improperly exercised, a claim could, for example, be stifled without justification. It is equally true,
      however, that the Bill contains mechanisms for parties to challenge any such injustice or improper conduct, and
      sufficient warnings to arbitrators as to their mandatory duties.

   367.We remain of the view that the power to order security for costs is an important one, and should be given to
   arbitrators, and also that some basic restrictions should be set out in this Clause, in the light of the points made
   above. To this end, we recommend that Clause 38(3) be deleted, and replaced with a new provision along the
   following lines:

    “(3) The tribunal may order a claimant to provide security for the costs of the arbitration.
            Such power shall not be exercised on the grounds only that such party is—
      (a)       an individual ordinarily resident in a state other than the United Kingdom,
      (b)       a body corporate which was incorporated in or has its central management and control exercised in a
                state other than the United Kingdom.”

   368.Such a provision would allow arbitrators a flexibility in exercising this power, within the confines of their
   strict duty in Clause 33. The risk of an order on the sole ground that a party is from abroad, would be removed.
   Similarly, there would be no need for an arbitrator, whether domestic or foreign, to discern the English or
   Northern Irish law in this area, or, indeed, to instruct local lawyers in this respect. An arbitrator may well exercise
   this power differently from a court (as with many other powers conferred by the Bill), but any misuse could be
   corrected under the other provisions of the Bill.

   369.It is of course the case that orders for security are not to be made automatically, but only when the justice of
   the case so requires. We appreciate that cases are likely to arise when deciding what is just may be very difficult.
   For example, a claimant may contend that he might be prevented from continuing if he has to put up security,
   whilst at the same time a respondent is contending that unless security is provided, he is likely to be ruined.
   However, to our minds, this is merely an example of the balancing of factors in order to achieve the most just
   result possible which is part of the essential function of arbitrators.

   370.The power to award security for costs under the proposed provision could be exercised against
   counter-claimants as well as claimants. This we have covered in the definition Clause (see Clause 82(1)).

Clause 66      Enforcement of Award
   371.In the present Bill, we have provided that leave by a court to enforce an award may not be given if the award
   was so defective in form or substance that it is incapable of enforcement, if its enforcement would be contrary to
   public policy or if the tribunal lacked substantive jurisdiction.

   372.These are what are described as “passive” defences to the enforcement of an award. The “positive” steps that
   may be taken are those we have set out in Clauses 67 to 69, together with the rights preserved in Clause 72 for
   someone who has taken no part in the arbitral proceedings.

   373.In our view the way we have drafted Clause 66 sufficed to cover all the cases where enforcement should be
   refused. However, since the Bill was published it has been suggested to us that it would be advisable to spell out in
   more detail two particular cases, namely those where the arbitral tribunal has purported to decide matters which
   are simply not capable of resolution by arbitration, whatever the parties might have agreed (e.g. custody of a child)
   and those where the tribunal has made an award which (if enforced) would improperly affect the rights and
   obligations of those who were not parties to the arbitration agreement.

   374.On the present wording, even if it could be said that either or both these cases fell outside the three categories
   where leave to enforce shall not be given, it does not follow that the Clause somehow sanctions enforcement in
   those cases. The reason for this is that the Clause does not require the court to order enforcement, but only gives it
   a discretion to do so. That discretion is only fettered in a negative way, i.e. by setting out certain cases where
   enforcement shall not be ordered. To our minds there is nothing to prevent a court from refusing to enforce an
   award in other appropriate cases. Unlike, for example, Clause 68, there is no closed list of cases where leave to
   enforce an award may be refused. However, on reflection we consider that it would be preferable to set out the two
   cases as further instances where the discretion of the court is negatively fettered, and we would suggest that a




                                                                               45
                        Case 1:19-cv-03619-VSB Document 25-5 Filed 06/18/19 Page 47 of 49



    further category is added to subsection (3) along the following lines:

      “it purports to decide matters which are not capable of resolution by arbitration or grants relief which (if
      enforced as a judgment or order of the court) would improperly affect the rights of persons other than the parties
      to the arbitration agreement.”

    375.Such a provision would best appear before the catch all case of public policy. It will be noted that this
    wording takes advantage of the definition of parties to an arbitration agreement to be found in Clause 82(2).
    Furthermore, to put the matter beyond any doubt, we would suggest that it is made clear that subsection (3) is not
    a closed list, by inserting suitable words.

    376.It is vital to include some such word as “improperly” since there is no doubt that there are many cases where
    third party rights and obligations are perfectly properly affected, such as guarantors or insurers who have agreed to
    pay the amount of an award to which they are not a party. Furthermore, it must always be borne in mind that the
    parties’ rights and obligations may well be governed by a law other than our own, under which, for example,
    matters are arbitrable which would not be the case under our own law. In such cases it would not automatically
    follow that the court would refuse to enforce the award, unless of course public policy dictated that course.

    377.Apart from the enforcement procedure set out in this clause, under our law it is possible to bring an action on
    an award, in much the same way as an action is brought on an agreement. This method is expressly saved in
    Clause 81(2)(b). There is also an oblique reference to this in Clause 66(5) in the reference to “rule of law”. On
    reflection, it seems to us that it would make for greater clarity to add the words “or by an action on the award” at
    the end of this subsection.

    378.There is one further point. It seems to us that there is much to be said for a suggestion that the court must be
    informed on an application for enforcement if the award is an agreed award (see Clause 51) if this is not apparent
    from the award itself, and that any enforcement order or judgment of the court should also state that it is made in
    respect of an agreed award, thus putting everyone concerned on notice of that fact and avoiding the risk that third
    parties might be misled into believing that the award was one made at arm’s length. We suggest that these
    requirements be added to Clause 66.

Clause 69     Appeal on Point of Law

    379.It has been pointed out that Clause 69(8) sets out the two pre-conditions to an appeal to the Court of Appeal as
    alternatives, whereas they should be cumulative (as with the similar pre-conditions in section 1(7) of the 1979
    Act). We recommend that the Clause be amended accordingly.

Clause 70     Challenge or Appeal: Supplementary Provisions

    380.We note that the power to order security or bring the money payable under the award into court only extends
    at present to applications under Clauses 67 or 68. This should be extended so that the court can impose these
    requirements as a condition of granting leave to appeal under Clause 69. This is a tool of great value, since it helps
    to avoid the risk that while the appeal is pending, the ability of the losing party to honour the award may (by
    design or otherwise) be diminished.

Clause 74     Immunity of Arbitral Institutions, etc.

    381.On reflection we consider that the wording of Clause 74(2) should be tightened so as to make clear that the
    institution or person concerned is not liable without more for anything done or omitted to be done by the
    arbitrator. Thus we suggest that the words “by reason only of” should be substituted for the word “for” in this
    subsection.

Clause 79 Powers of Court to Extend Time Limits Relating to Arbitral Proceedings

    382.It has been pointed out to us that Clause 79(1) as presently drafted could be said to be inapplicable to, for
    example, Clause 70(3) where the time stipulated is not one having effect in default of agreement between the
    parties. We agree with this comment and suggest that Clause 79(1) be amended along the following lines:

      “ . . . the court may by order extend any time limit agreed by them in relation to any matter relating to the
      arbitral proceedings or applicable by virtue of any provision of this Part”.




                                                                               46
                       Case 1:19-cv-03619-VSB Document 25-5 Filed 06/18/19 Page 48 of 49



Clause 81    Saving for Certain Matters Governed by Common Law
   383.We suggest that two additions should be made to the specific cases mentioned in subsection (2).

   384.The first of these relates to confidentiality. For reasons we have explained, we have not included specific
   provisions dealing with this matter. However, it seems to us that it would be valuable to highlight the fact that our
   law does deal with it. Thus we suggest a further category which could perhaps be in the following words:

     “confidentiality and privacy in relation to arbitrations”.

   385.The second addition we propose relates to arbitrability, which we have discussed in the context of Clause 66.
   Again there is a lot of important law on this topic. We suggest a further category which could perhaps be in the
   following words:

     “whether a matter is capable of resolution by arbitration”.

   386.The title to this Clause is “Saving for certain matters governed by common law”. We would prefer the
   expression “other rules of law” to the words “common law” as this would include legislation and be clearer to
   non-lawyers and those from abroad.

Clause 82    Minor Definitions
   387.The definition of “question of law” started life as part of the Clause dealing with appeals to the court; now
   Clause 69. The objective was to make clear that there was no question of an appeal in respect of a matter of
   foreign law. Our law treats questions of foreign law as questions of fact. Furthermore, we can see no good reason
   for allowing an appeal on foreign law, since ex hypothesi the court cannot give a definitive or authoritative ruling
   on such matters. The courts have refused to grant leave to appeal on questions of foreign law, but attempts are still
   made and it would be desirable to put the matter beyond doubt.

   388.The definition was moved to this Clause. It had, of course, to accommodate the fact that the Bill is expressed
   to apply to Northern Ireland as well as England and Wales. However the present definition, while it does this, also
   seems to indicate that where the seat of the arbitration is in neither of these places, the meaning of “question of
   law” is not confined to questions of (respectively) English law or the law of Northern Ireland. We would suggest
   that the definition be amended, so that “question of law” means a question of law of England and Wales where the
   application for leave to appeal is made to a court in England and Wales, and a question of the law of Northern
   Ireland, where an application for leave to appeal is made to a Court in Northern Ireland.

Clause 85    Domestic Arbitration Agreements

   389.It has been pointed out to us that the way “domestic arbitration agreements” is defined (which is taken from
   the existing legislation) means that agreements made by sovereign states which incorporate an arbitration clause
   fall into this category. We are sure that this was not the intention, so that if the distinction between domestic and
   non-domestic arbitrations is to remain, the opportunity should be taken to correct this anomaly.

Clause 95    Appointment of Judges as Arbitrators

   390.For the reasons set out in our discussion of this Clause in Chapter 1, we recommend that this provision be
   extended to judges generally.

Clauses 96–100 Statutory Arbitrations

   391.Although the application of Part 1 to statutory arbitrations is not part of our remit, we note that during the
   Second Reading Lord Lester suggested that it might be a requirement of European law in cases of compulsory
   arbitration that the arbitrators should be independent as well as impartial. We can offer no view on this point, but
   if it is felt appropriate to include any such requirement in the context of statutory arbitrations, great care should be
   taken to make clear that this requirement has no application to private or other consensual arbitrations, so as to
   avoid any risk of this concept being imported into other cases. This, for the reasons already given, would in our
   view be most damaging. We understand that Lord Lester shares our view that a requirement of independence for
   private or other consensual arbitrations is neither necessary nor desirable.




                                                                               47
                       Case 1:19-cv-03619-VSB Document 25-5 Filed 06/18/19 Page 49 of 49



Clause 103    New York Convention Awards
   392.For the reasons set out in our discussion in Chapter 3, this Clause should be amended so as to cross-refer to
   the definition of writing to be found in Part I of the Bill, and should also incorporate the recommendation that an
   award should be treated as made at the seat of the arbitration, regardless of where it was signed, despatched or
   delivered to any of the parties.

Clause 107    Saving for Other Bases of Recognition or Enforcement

   393.It has been pointed out that, as drafted, this Clause may not save enforcement under Part II of the 1950 Act.
   This is a matter for Parliamentary Counsel to consider.


                                    ———————————————

CHAPTER 7


CONCLUSIONS



   394.The Arbitration Bill and this Report are the result of a long and wide-ranging process of consultation with
   interested parties, probably the most comprehensive for any Bill of this kind. Our recommendations are based on
   the many responses that we have received as well as our own researches and discussions. In a number of cases, of
   course, we have had to make decisions on matters where more than one point of view has been expressed. What
   we should emphasize, however, is that all were agreed that it is high time we had new legislation, to the extent that
   many people have stated to us that for this reason they were not disposed to delay progress by stubbornly insisting
   on their point of view on particular points; and have demonstrated that this is the case by being ready and willing
   to reach compromise solutions. We are convinced (as all are) that further delay will do grave and probably
   irretrievable damage to the cause of arbitration in this country, thus damaging our valuable international reputation
   as well as the promotion here of this form of dispute resolution.

   395.We have attempted to produce a draft which can be read, understood and applied by everyone, not just
   lawyers learned in this branch of our law. Thus our aim has been to make the text “user-friendly” and the rules it
   contains clear and readily comprehensible, so that arbitration is available to all who wish to use it. This has not
   been an easy task, since in the nature of things this form of dispute resolution raises highly complex and
   sophisticated matters. We have attempted it, however, in the hope that our efforts will not only encourage and
   promote arbitration, but also help to achieve what we believe to be the true object of this form of dispute
   resolution, namely (in the words of Clause 1 of the Bill itself) to obtain the fair resolution of disputes by an
   impartial tribunal without unnecessary delay or expense.


                                    ———————————————




                                                                             48
